Exhibit 10.2

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

LICENSE, SUPPLY AND DISTRIBUTION AGREEMENT

 

THIS AGREEMENT is made the April 27, 2004 (the “Effective Date”) by and between
PRAECIS PHARMACEUTICALS INCORPORATED, a corporation organized and existing under
the laws of State of Delaware having its principal place of business at 830
Winter Street, Waltham, MA 02451, USA (hereinafter referred to as “Praecis”) and
SCHERING AG, a corporation organized and existing under the laws of Germany
having its principal place of business at 13442 Berlin, Germany (hereinafter
referred to as “Schering”).  Praecis and Schering are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

 

WITNESSETH:

 

WHEREAS, Praecis is engaged, among other things, in the business of research,
development, manufacturing and commercialization of pharmaceutical products,
including its proprietary drug Plenaxis™;

 

WHEREAS, Schering is engaged, among other things, in the business of developing,
marketing and selling pharmaceutical products in the Territory;

 

WHEREAS, subject to the terms and conditions set forth in this Agreement,
Praecis and Schering wish to collaborate in the development and
commercialization of the Product in the Territory;

 

WHEREAS, subject to the terms and conditions set forth in this Agreement,
Praecis wishes to license to Schering and Schering wishes to license from
Praecis certain rights relating to the Product in the Territory;

 

WHEREAS, Praecis and Schering signed a Confidentiality Agreement on November 21,
2001, as amended, in order to govern the protection of confidential information
made available by the Parties in connection with the discussions concerning this
transaction;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties hereto, intending to be
legally bound, do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Definitions.  The following terms, when capitalized, shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined), when used in this Agreement.

 

“Affiliate” means any person, corporation, partnership, firm, joint venture, or
other entity which, directly or indirectly, by itself or through one or more
intermediaries, controls,

 

--------------------------------------------------------------------------------


 

is controlled by, or is under common control with, Praecis or Schering, as the
case may be. As used in this definition, the term “control” means the possession
of the power to direct or cause the direction of the management and policies of
an entity, whether through the ownership of the outstanding voting securities or
by contract or otherwise.

 

“Agreement” means this License, Supply and Distribution Agreement.

 

“Approved Label” shall mean the therapeutic indication as defined in section 4.1
of the SmPC of the Marketing Authorization for the Current Product in the
MRP-Countries.

 

“Average Net Sales Price” means, with respect to any country in the Territory in
any specified time period, the total Net Sales of the Product in that country
during such time period, divided by the number of Product units sold in such
time period.

 

“Bankruptcy Event” shall have the meaning set forth in Section 16.2(d).

 

“Bulk Product” means the Product in bulk form, in unlabeled vials.  For the
Current Product, “Bulk Product” means, as of the Effective Date, the Product in
irradiated powder form, in 100mg unlabeled vials, in accordance with the
Specifications for the Current Product.

 

“Business Day” means a day which is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in Boston,
Massachusetts, USA or Berlin, Germany.

 

“CFR” means the US Code of Federal Regulations, as amended from time to time.

 

“Clinical Development” means all activities relating to planning and execution
of clinical studies in humans directed towards obtaining Regulatory Approvals,
including Marketing Authorizations for the Product.

 

“Clinical Life Cycle Management” means any Phase IV or other post-marketing
clinical development, studies or other post-Marketing Approval Development
activities that may be required or advisable for the Current Product in the
Territory.

 

“CMC/Process Development” means the development of one or more processes for the
manufacture and packaging of the Bulk Product for Clinical Development and
Commercialization, and shall include, without limitation, formulation,
production, fill/finish, sourcing of components, raw materials, and packaging
supplies for the Bulk Product, development of methods and controls appropriate
for Regulatory Approval, including assays, quality control and quality assurance
methodology and stability protocols.

 

“Commercialization” and “Commercialize” mean all activities relating to the
pre-marketing, importing for sale, marketing, distribution and sale, of the
Product.  “Commercialization” does not include Development or manufacture of the
Product.

 

“Competing Product” means [*].

 

“Confidential Information” shall have the meaning set forth in Section 12.1.

 

“Control” or “Controlled” means the right to grant an exclusive or non-exclusive
license or sublicense, as applicable, of patent rights, know-how, Information or
other intangible rights as provided for herein without violating the terms of
any agreement or other arrangement with any Third Party.

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

2

--------------------------------------------------------------------------------


 

“Current Product” means the Product for the treatment of the Indication of
hormonally responsive advanced prostate cancer, as such Indication may be
limited or otherwise modified in each country in the Territory pursuant to the
Marketing Authorization in such country.

 

“Development” and “Develop” mean all activities and obligations relating to
Existing Trials, Clinical Development, CMC/Process Development, Clinical Life
Cycle Management and pharmacovigilance, and any other activities customarily
undertaken or reasonably required to obtain and maintain all Regulatory
Approvals, including Marketing Authorizations, for the Product.

 

“Domain Names” mean all Domain Names identical or similar with the Praecis and/
or Schering Trademarks, as set forth in Attachment [tbd], which may be
supplemented from time to time in accordance with Article XIV, to be used for
the promotion of the Product.

 

“EMEA” means the European Medicines Evaluation Agency, or any successor agency
with substantially the same responsibility for regulating the development,
manufacture and sale of human pharmaceutical products.

 

“End User Kit” means a kit for use of the Product by end users, as specified as
of the Effective Date by Praecis, and as such kit may be modified either (a) to
comply with Regulatory Requirements or other applicable law or (b) as mutually
agreed to by the Parties.  For the Current Product, the End User Kit consists,
as of the Effective Date, of the components and specifications set forth on
Schedule 2.

 

“EU” means the countries listed under Item 1 of Schedule 1.

 

“EU cGMP” means the current Good Manufacturing Practices as set out in Directive
2003/94 as effective of Nov. 2003, of the Commission of the European Communities
and further elaborated in The Rules Governing Medicinal Products in the European
Community, Volume IV - Guide to Good Manufacturing Practice for Medicinal
Products, Contract Manufacture and Analysis, as such may be amended from time to
time.

 

“Existing Development” means the Existing Trials set out in Schedule 3 to this
Agreement.

 

“Existing Trials” means the ongoing (as of the Effective Date) clinical studies
of the Product.

 

“FDA” means the United States Food and Drug Administration, or any successor
agency.

 

“Field” means [*].

 

“Finished Product” shall mean the Product in a finally packaged form for
distribution to end users, including the End User Kit, with all legally required
and appropriate warnings, labeling and packaging, and all outer distribution and
transport packaging for the foregoing.

 

“Firm Order” shall have the meaning set forth in Section 10.3.1(a).

 

“First Commercial Sale” means the date Schering or an Affiliate or a sublicensee
of Schering first sells commercially, pursuant to a Regulatory Approval, the
Product in any country of the Territory; provided, however, that where such sale
has occurred in a country for which pricing or reimbursement approval is
necessary for widespread sale, then such sale shall

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

3

--------------------------------------------------------------------------------


 

not be deemed a First Commercial Sale until such pricing or reimbursement
approval has been obtained.

 

“First Forecast” shall have the meaning set forth in Section 10.3.1(b).

 

“Floor Price” shall have the meaning set forth in Section 11.1.

 

“GAAP” means the then-current applicable Generally Accepted Accounting
Principles in the United States, consistently applied.

 

“GCP” shall mean the Tripartite Guideline on Good Clinical Practice (ICH-GCP)
established by the International Conference on Harmonization in June 1996 as
amended from time to time, and implemented and published by the EMEA and the
FDA.

 

“GLP” means the Good Laboratory Practices regulations promulgated by FDA and/or
the GLP regulations required by the local authorities of the countries where the
studies will be performed or resultant data submitted, as they may be amended
from time to time.

 

“GMP” means EU cGMP and US cGMP.

 

“Gross Margin” means, for any country in the Territory, the quotient expressed
as a percentage, of (a) the positive difference between (i) the Average Net
Sales Price for the Finished Product in such country minus (ii) the sum of Floor
Price plus any government-mandated price reductions, divided by (b) the positive
difference between (i) the Average Net Sales Price for the Finished Product in
such country minus (ii) any government-mandated price reductions.

 

“Health Regulatory Authority” means EMEA, the national competent authorities of
the EU member states, FDA and any other government entity that has jurisdiction
to grant Regulatory Approvals, including, but not limited to, Marketing
Authorizations, for the Product in the Territory.

 

“Improvement” means with respect to the Product, any of the following: (i) any
change to the formulation, dosage, mode of administration or packaging thereof
that is not either (a) expressly included in or reflective of the Product as
initially approved by the BfArM of Germany and in the initial round of Mutual
Recognition Process by Concerned Member States, or (b) expressly set forth in
the IND for a Product for any other Indication in the Field when Clinical
Development is initiated for such Product, or (ii) a method, process or
apparatus for manufacture thereof, which results in an enhancement or alteration
of any component of the Product with respect to, without limitation, efficacy,
safety, drug delivery profiles, stability, shelf-life, dosage, cost, ease of
use, or styling.  Notwithstanding the foregoing, for purposes of Section 2.6,
“Improvement” shall have the meaning set forth in Section 1.6 of the IUF License
Agreement.  For the avoidance of doubt, “Improvement” does not include any
Indication.

 

“IND” means an Investigational New Drug Application filed with the FDA pursuant
to 21 CFR 312.1 et seq.

 

“IND Equivalent” means an application submitted in a country other than the
United States for approval to conduct Clinical Development of a drug compound or
drug composition.

 

“Indication” means any human medical indication in the Field.

 

“Information” means: (i) techniques, data and information reasonably related to
the Licensed Activities, including, but not limited to, inventions, practices,
methods, manufacturing

 

4

--------------------------------------------------------------------------------


 

processes, knowledge, know-how, skill, trade secrets, experience, test data
(including pharmacological, toxicological, preclinical and clinical test data);
data, records and information derived from Development, regulatory submissions,
adverse reactions, analytical and quality control data, and manufacturing data
(to the extent related to Schering Manufacturing from and after such time as
such activities are undertaken by Schering pursuant to this Agreement), but
excluding raw and source patient data as required to comply with the applicable
law and excluding any data and information specific to the marketing, pricing,
cost, sales and distribution information for the Product outside the Territory
or inside the Territory but outside of the Field.

 

“IU” means Indiana University.

 

“IUF” means shall mean Advanced Research Technology Institute, as
successor-in-interest to Indiana University Foundation. “IUF License Agreement”
means that certain License Agreement dated as of October 17, 1996 between IUF
and Praecis, as amended.

 

“Licensed Activities” means Development (to the extent Schering may undertake
such activities pursuant to this Agreement, including Sections 4.6 or Article
V), regulatory prosecution pursuant to Articles IV and V, and Commercialization
of the Product in the Territory, as well as Schering Manufacturing and all
obligations of Schering under this Agreement.

 

“Losses” shall have the meaning set forth in Section 17.1.

 

“Marketing Authorization Application” means an application for Regulatory
Approval which is required before commercial sale, use or placing on the market
the Product as a proprietary medicinal product in a country in the Territory.
This includes, for the purposes of Regulatory Approval in the European Union,
applications pursuant to the current version of Directive 2001/83/EC or Council
Regulation ECC/2309/81 as applicable.  Any successor legislation has to be
followed accordingly.

 

“Marketing Authorization” means the right to place a (proprietary) medicinal
product on a market in the Territory for commercial exploitation.

 

“MRP Country” means any country in the EU or the European Economic Area as set
forth in Schedule 1 that participates in the Mutual Recognition Procedure for
Marketing Authorizations for the Current Product.

 

“Net Sales” [*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

“Other Praecis Products” shall mean at any given point in time, any
pharmaceutical compounds or products containing PPI-149 as an active
pharmaceutical ingredient, other than the Product within the Territory.

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

5

--------------------------------------------------------------------------------


 

“Patents” means all existing patents and patent applications and all patent
applications hereinafter filed, including any continuation,
continuation-in-part, division, provisional or any substitute applications, any
patent issued with respect to any such patent applications, any reissue,
reexamination, renewal or extension (including any supplemental patent
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent, and all foreign
counterparts of any of the foregoing.  “Patents” also includes a Supplementary
Certificate of Protection of a member state of the European Union and any other
similar protective rights in any other country.

 

“Patent Expenses” means the fees, expenses and disbursements and outside counsel
and agent fees incurred in connection with the preparation, filing, prosecution
and maintenance of Praecis Patents, including costs of patent interference and
opposition proceedings.

 

“PPI-149” shall mean the compound set forth on Schedule 4 of this Agreement.

 

“PPI Licensed Rights” shall mean the Patents and Information licensed to Praecis
pursuant to the IUF License Agreement.

 

“Praecis Improvement” means an Improvement Controlled by Praecis.

 

“Praecis Information” means Information within the Control of Praecis as of the
Effective Date or which comes within the Control of Praecis during the term of
this Agreement and reasonably relates to the Licensed Activities in the
Territory.  “Praecis Information” includes Information Controlled by Praecis
that constitute or are reasonably related to Praecis Improvements, subject to
Section 2.3.  Notwithstanding anything herein to the contrary, Praecis
Information shall exclude Praecis Patents.

 

“Praecis Name” means the “PRAECIS PHARMACEUTICALS INCORPORATED” trade name, or
any successor name of Praecis, or the name of any successor or acquiring entity
of Praecis.

 

“Praecis Trademark” means the Trademark PLENAXIS owned by Praecis.

 

“Praecis Patents” means any Patents owned or Controlled by Praecis or its
Affiliates as of the Effective Date or which come within the Control of Praecis
or any of its Affiliates during the term of this Agreement covering the
manufacture, use, importation, sale or offer for sale of the Product in the
Territory.  “Praecis Patents” includes Patents Controlled by Praecis that claim
Improvements, subject to Section 2.3.

 

“Praecis Trademark” means “PLENAXIS.”

 

“Pricing and Reimbursement Authorization” means, in respect of any country in
the Territory, the Regulatory Approvals necessary for pricing and reimbursement
of the Product in such country, but excluding any Marketing Authorizations.

 

“Product” means a pharmaceutical product containing PPI-149 as an active
ingredient: (i) for the Indication, formulation, dosage and mode of
administration constituting the Current Product, (ii) for any additional
Indications, in the formulations, dosages and modes of administration specified
therefor, and (iii) in any other formulation, dosage and mode of administration
licensed hereunder as a Praecis Improvement for any Indication in accordance
with Section 2.3.

 

“QAA” shall mean a Quality Assurance Agreement which will be in a form mutually
agreed by the Parties and will be entered within 90 days after execution of this

 

6

--------------------------------------------------------------------------------


 

Agreement, it being acknowledged by the Parties that the form of Quality
Assurance Agreement attached hereto as Schedule 6 will form the basis for
finalizing the Quality Assurance Agreement.

 

“Quality Specifications” are those specifications for release of the Finished
Product as set forth in Appendix 2 of the QAA as amended from time to time.

 

“Registration Dossier” means any and all information, processes, techniques and
data owned and prepared by Praecis or Schering relating to the Product and
submitted to Health Regulatory Authorities in the format required by the
regulations applicable in the particular jurisdiction to obtain Regulatory
Approvals, including, but not limited to Marketing Authorizations.

 

“Regulatory Approval” means all approvals, product and establishment licenses,
registrations or authorizations of any federal, state or local authority,
department, bureau or other governmental entity, necessary for the manufacture,
use, storage, importation, export, transport, sale, placing on the market,
pricing or reimbursement of the Product in a jurisdiction.  “Regulatory
Approval” includes Marketing Authorizations and Pricing and Reimbursement
Authorizations.

 

“Regulatory Requirements” means, for the Product, (i) the Specifications, (ii)
GMP, (iii) requirements under laws and regulations of Health Regulatory
Authorities in each jurisdiction that are applicable to the manufacturing
activities undertaken in that jurisdiction with respect to the manufacture of
Product and (iv) requirements under laws and regulations of Health Regulatory
Authorities, and requirements in Marketing Authorizations for the Territory,
incorporated as Changes pursuant to the change management process of Article VI.

 

“Risk Management Program” means a program for the monitoring of the use of the
Product (as such phrase is used by the FDA), in accordance with requirements of
any Health Regulatory Authority.

 

“Schering Information” means Information generated or obtained by Schering and
reasonably related to the Licensed Activities (other than Information provided
to Schering by Praecis) during the term of this Agreement and Controlled by
Schering.

 

“Schering Manufacturing” means production of the Finished Product from the Bulk
Product and, if and to the extent Schering obtains and exercises its right to do
so pursuant to Section 10.7, the manufacture of the Bulk Product.

 

“Schering Trademark” means any trademark to be used for the promotion, marketing
and selling of the Product, other than the Praecis Trademark.

 

“Shipment Date” shall have the meaning set forth in Section 10.5.2.

 

“Second Forecast” shall have the meaning set forth in Section 10.3.1.c.

 

“Specifications” means (i) with respect to the Current Product, the
specifications in the Marketing Authorization therefor in Germany, (ii) with
respect to any other Indication and any other formulation, dosage or mode of
application for the Product (other than the Current Product), the specifications
in the Marketing Authorization therefor in the Reference Member State, in the
case of (i) or (ii), as amended pursuant to the change management process set
forth in Article VI.

 

“Steering Committee” or “SC” means the coordinating committee established by the
Parties in Section 7.1.

 

7

--------------------------------------------------------------------------------


 

“Sublicensee” means (i) Schering Affiliates and customary members of Schering’s
distribution chain for prostate cancer products, and (ii) any other Third
Parties, if such other Third Parties are approved in advance by Praecis in
writing, in each case (i) and (ii) to which Schering grants a sublicense,
provided that Schering remains primarily liable for the acts and omissions of
such sublicensees.

 

“Supply Price” shall mean the price for Bulk Product, determined as set forth in
Section 11.1.

 

“Territory” means the countries listed in Schedule 1, except to the extent this
Agreement is terminated with respect to any such country pursuant to Sections
16.2(b) or 16.2(f).

 

“Third Party” means any entity other than Praecis or Schering and their
respective Affiliates and, with respect to Schering for purposes of the Net
Sales definition, Sublicensees in their capacity as Sublicensees.

 

“Trademark” means, with respect to each country in the Territory, the trademark
actually used for the promotion, marketing and selling of the Product in such
country in the Territory.

 

“US cGMP” means the FDA’s current Good Manufacturing Practice regulations as
promulgated under the Act at 21 CFR (chapters 210, 211, 600 and 610), and as
further defined by FDA guidance documents, as such may be amended from time to
time.

 

“Valid Claim” shall mean a claim in any unexpired and issued Praecis Patent that
has not been disclaimed, revoked or held invalid or unenforceable by a final
unappealable decision of a court or government agency of competent jurisdiction.

 

ARTICLE II

 

LICENSES AND TRANSFER OF INFORMATION

 

2.1                                 Exclusive Patent and Information License to
Schering

 

(a)                                  Praecis hereby grants to Schering a
license, with a right to sublicense to Sublicensees in accordance with Section
2.2, under the claims contained in the Praecis Patents and under the Praecis
Information, to use manufacture, have manufactured, market, sell, import for
sale and distribute the Product in the Territory to the extent the foregoing are
within the scope of the Licensed Activities, subject to the terms and conditions
hereof.  The foregoing license grant is (i) exclusive with respect to
Commercialization in the Territory and (ii) non-exclusive with respect to all
other Licensed Activities.

 

(b)                                 Notwithstanding any of the foregoing in
Section 2.1(a), Schering acknowledges that Praecis may hold, sponsor and
participate in conferences and symposia in the Territory related to the Product
subject to Schering’s prior written consent which shall not be unreasonably
withheld. Schering acknowledges that Praecis has undertaken various conference
and symposia sponsorships and other premarketing activities relating to the
Product, and will reasonably cooperate with Praecis in transitioning
responsibilities and costs for such activities to Schering.

 

(c)                                  A list of the Praecis Patents identified as
of the Effective Date is attached hereto as Schedule 5.  If at any time during
the term of this Agreement any additional Patents come under the Control of
Praecis as Praecis Patents, such shall be added periodically, at least
quarterly,  to the list attached hereto as Schedule 5.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Each Party shall disclose and provide to the
other Party all Praecis Information or Schering Information, as applicable,
including but not limited to all Praecis Information regarding the Existing
Trials. If at any time during the term of this Agreement any additional Praecis
Information is acquired by Praecis, Praecis shall periodically, at least
quarterly, disclose and provide to Schering all such additional Praecis
Information.  If at any time during the term of this Agreement any additional
Schering Information is acquired by Schering, Schering shall periodically, at
least quarterly, disclose and provide to Praecis all such additional Schering
Information.  Praecis may use such Schering Information in connection with the
development, manufacture and commercialization of Other Praecis Products.

 

(e)                                  Schering acknowledges and agrees that
Praecis may disclose Schering Information (including Development-related
Information) to Praecis’ other licensees and contractors upon Schering’s prior
written consent, such consent not to be unreasonably withheld.  Praecis shall
use commercially reasonable efforts to make available to Schering for use with
the Product in the Territory the Information of such other licensees and
contractors (“Additional Partner Data”).  Schering shall use and disclose to
Sublicensees and Regulatory Authorities Praecis Information, including such
Information of other Praecis licensees and contractors, only as required to
obtain and maintain Regulatory Approvals for the Product in the Territory, or as
otherwise reasonably necessary to exercise its rights and perform its
obligations under this Agreement, subject to Article XII.  In all agreements
entered into after the Effective Date with Third Parties or Affiliates involving
Information, Schering and Praecis, respectively, shall use reasonable efforts to
include in such agreements a provision requiring that such Third Parties and
Affiliates provide the other Party with access to all such Information, to the
extent reasonably necessary to exercise the rights and fulfill the obligations
of the other Party under this Agreement.

 

2.2                                 Sublicensing.  Schering shall have the right
to sublicense reasonable subportions of the licenses granted pursuant to Section
2.1 to any Sublicensee; provided that Schering may not sublicense substantially
all supervisory control over any of the Licensed Activities in any part of the
Territory (other than to a wholly-owned Affiliate of Schering, or to customary
members of the Schering distribution channel) without the prior written consent
of Praecis, such consent not to be unreasonably withheld with respect to any
country representing less than five percent (5%) of total Net Sales for the
Territory.

 

2.3                                 Improvements.  The license grant of Section
2.1(a) includes all Praecis Improvements, subject to Section 5.2.1.

 

2.4                                 Right of First Negotiation for Indications
Outside the Field.

 

2.4.1                        Praecis hereby grants to Schering a right of first
negotiation (the “Schering Right of First Negotiation”) for the development and
commercialization in the Territory of PPI-149 for any indication outside of the
Field (each, an “Additional Indication”), upon the terms and subject to the
conditions set forth in this Section 2.4.

 

2.4.2                        [*]

 

2.4.3                        Schering may, [*] make a written proposal of key
terms to Praecis for the development and/or commercialization in the Territory
of such Additional Indication (a “Schering Proposal”).  Praecis and Schering
shall then negotiate in good faith for up to [*] in an effort to reach a
definitive agreement for the development and commercialization in the Territory
of such Additional Indication (the “ROFN Negotiation Period”).

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

9

--------------------------------------------------------------------------------


 

2.4.4                        [*]

 

2.5                                 Third Party Terms and Conditions.  The
provisions of this Agreement are expressly subject to the terms and conditions
of the IUF License Agreement with respect to Praecis Patents and Praecis
Information that is licensed by Praecis under the IUF License Agreement.  The
license grants under this Agreement with respect to any Third Party intellectual
property Controlled by Praecis (other than the PPI Licensed Rights) is expressly
subject to any additional terms and conditions of applicable third party
agreements.  To the extent that any fees or royalties are payable to any such
Third Party with respect to such Third Party intellectual property (other than
the PPI Licensed Rights), Schering, as the sublicensee under this Agreement
shall be responsible for such fees or royalties reasonably allocable to
Schering’s license grant under this Agreement, [*] Praecis represents and
warrants to Schering that, as of the Effective Date, there are no royalties or
other payments that Schering is obligated to pay to third parties under the
license grant of Section 2.1.

 

2.6                                 License Back of IUF Improvements.  Schering
hereby grants to Praecis a perpetual, irrevocable license under any Improvements
made by Schering, solely for purposes of and to the extent necessary for Praecis
to grant to IUF and IU a royalty-free, non-exclusive license to use the Schering
Improvements for research and educational purposes only, and without the right
to sublicense.

 

2.7                                 Savings Clause.  Except as expressly set
forth herein or in Article XIV, no rights or licenses are granted to Praecis
Patents, Praecis Information or Praecis Trademarks.

 

ARTICLE III

 

DEVELOPMENT OF THE CURRENT PRODUCT

 

3.1                                 Development and Clinical Life Cycle
Management

 

(a)                                  Praecis shall solely be responsible for and
control all Development of the Current Product relevant for obtaining Marketing
Authorizations for the Current Product [*]

 

(b)                                 Development of the Current Product to obtain
Marketing Authorizations in any country in the Territory other than [*]

 

(c)                                  [*]

 

3.2                                 [*]

 

3.3                                 [*]

 

ARTICLE IV

 

REGISTRATION, PHARMACOVIGILANCE

 

4.1                                 Praecis shall be solely responsible for the
preparation of Marketing Authorization Applications, including the corresponding
Registration Dossiers, to seek Marketing Authorizations for the Current Product
in the MRP Countries.  For avoidance of doubt, the foregoing shall apply in the
event the Mutual Recognition Procedure is repeated.

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

10

--------------------------------------------------------------------------------


 

4.2                                 A copy of each such Marketing Authorization
Application and the respective Registration Dossier shall be promptly provided
to Schering.  In connection with all such Marketing Authorization Applications
being prosecuted by Praecis, Praecis agrees to provide Schering with a copy
(which may be wholly or partly in electronic form) of all filings to Health
Regulatory Authorities that it makes in connection with Section 4.1, such copy
to be provided at substantially the same time as Praecis files with the Health
Regulatory Authority.

 

[*]

 

4.3                                 Registration in the MRP Countries

 

4.3.1                        Praecis shall conduct and be solely responsible for
the Marketing Authorization Application for the Current Product in the MRP
Countries until Mutual Recognition of the Current Product is achieved.  All such
Marketing Authorization Applications shall be filed in the name of Praecis or
its Affiliates and Schering shall be named as the distributor of the Current
Product.

 

4.3.2                        [*]

 

4.3.3                        [*]

 

4.3.4                        [*]

 

4.3.5                        [*]

 

4.4                                 Registration in all other Countries of the
Territory

 

4.4.1                        [*]

 

[*]

 

4.4.2                        [*]

 

[*]

 

4.5                                 [*]

 

4.6                                 [*]

 

4.7                                 [*]

 

4.8                                 Mutual Exchange Product Safety related
Information. Praecis and Schering will regularly inform each other of any
material information relating to the safety of the Product, including any
serious unexpected and expected side effects of which the Parties shall inform
each other expeditiously and in accordance with the relevant and current
legislation of the countries of the Territory.  This information exchange also
includes material information and serious adverse reactions acquired from Third
Parties, as set forth in the Pharmacovigilance Agreement.

 

4.9                                 Within 90 days after the execution of the
Agreement, and before the First Commercial Sale in one of the countries of the
Territory and before enrollment of the first patient in a Schering sponsored
study, the Parties agree to enter into a customary and reasonable

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

11

--------------------------------------------------------------------------------


 

Pharmacovigilance Agreement which should be set up by both Parties to govern
safety information exchange including but not limited to collection,
investigation and reporting to Regulatory Authorities of Product-related adverse
drug experience reports, such that each of the Parties can comply with its legal
obligations worldwide.  The standard operating procedure will encompass
individual case safety reports from all sources as well as periodic reporting
(e.g. periodic safety update reports). The standard operating procedure will be
promptly amended as changes in international legal obligations require. Both
Parties acknowledge that the form of Pharmacovigilance Agreement attached hereto
as Schedule 7 will form the basis for finalizing the Pharmacovigilance
Agreement.

 

4.10                           Any capitalized term in this Article or elsewhere
in this Agreement relating to the Mutual Recognition Process which is not
defined in this Agreement shall have the meaning accorded that term in EU
directive 2001/83/EC or its succeeding legislation.

 

ARTICLE V

 

ADDITIONAL DEVELOPMENT AND REGULATORY MATTERS

 

5.1                                 Development of Other Indications Within the
Field.  In the event that either Party wishes to initiate Development directed
toward Marketing Authorization in any country in the Territory of either (i) any
Product referred to in clause (ii) of the definition of Product for use in the
Field, or (ii)  expansion of the Indication for the Current Product, the Parties
will negotiate in good faith the allocation of responsibilities and costs for
Development and registration of such Product (including any such expansion)
within the Field.  Schering would have the exclusive Commercialization rights in
the Territory for any such Product (including any such expansion) within the
Field.

 

5.2                                 Development and Regulatory Prosecution of
Improvements.

 

5.2.1                        [*]

 

5.2.2                        Record-Keeping and Reporting.

 

(a)                                  Record keeping.  Schering and Praecis shall
maintain records of Development and regulatory activities with respect to the
Product (or cause such records to be maintained) in sufficient detail and in
good scientific manner as will properly reflect all Development and regulatory
work done and results achieved.

 

(b)                                 Reports.  Each Party shall periodically
provide the SC with a written report summarizing the progress of Development and
regulatory activities performed by or under authority of such Party with respect
to the Product in the Territory during the preceding calendar half-year.  Unless
otherwise agreed, such reports shall be due semi-annually, by March 1 and
September 1 of each calendar year for so long as the Party is undertaking such
activities.

 

5.3                                 Compliance. To the extent a Party engages in
additional Development activities with respect to the Product in the Territory,
such Party will comply in all material respects with applicable laws and
Regulatory Requirements of the European Commission applicable to such
Development activities.

 

ARTICLE VI

 

CHANGE MANAGEMENT PROCESS

 

6.1                                 [*]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

12

--------------------------------------------------------------------------------


 

6.2                                 [*]

 

[*]

 

6.3                                 [*]

 

6.4                                 Other Changes.

 

6.4.1                        [*]

 

6.4.2                        [*] 

 

6.5                                 [*]

 

6.6                                 [*]

 

6.7                                 [*]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VII

 

STEERING COMMITTEE / WORKING TEAM

 

7.1                                 Establishment. The Parties hereby agree that
promptly after execution of this Agreement, they will form a Steering Committee
composed of four (4) members (the “SC Members”) with functions more fully
described in Section 7.2 below. Each Party shall have the right to appoint two
(2) SC Members to serve on the Steering Committee each of whom shall be (i) a
member of the respective Party’s senior management and (ii) duly authorized by
such Party to transact the business of the Steering Committee. Upon written
notice to the other, each Party shall be entitled to appoint substitute SC
Member(s), provided that, such substitute(s) belong to the senior management of
its respective Party. SC Members shall be allowed to be represented by someone
who has the appropriate mandate by that Party. The Parties hereby agree that the
Steering Committee shall meet at least semi-annually at mutually agreeable dates
and places (provided, that, alternate meetings of the SC shall be held at
Praecis’ headquarters in the United States or such other location reasonably
agreed to by the Parties) and that, upon invitation of either Party, other
representatives of Schering, Praecis, or both, shall be allowed to attend such
meetings (provided such representatives are subject to reasonable
confidentiality restrictions). The Parties further agree that each shall bear
all expenses of its respective SC Members and representatives with respect to
their participation in the Steering Committee.

 

7.2                                 General Functions of the Steering Committee.
The Parties agree that the functions of the Steering Committee shall be to
exchange information and to jointly plan activities with respect to the Product
in the Territory. The Steering Committee shall also appoint a Working Team, as
more fully described in Section 7.4 below and a Manufacturing and Supply Team,
as more fully described in Section 10.2 below.

 

7.3                                 Decision-Making. The Parties hereby agree
that all decisions and/or actions taken by the Steering Committee shall be taken
exclusively by the unanimous express consent of all the SC Members. In the event
the Steering Committee is unable to reach an agreement on any matter, then such
matter shall be referred to the Chief Executive Officer of Praecis and to the
Chief Executive Officer of Schering’s Region Europe for their consideration and
resolution.  The Parties however agree that, in the event of any issue arising
in connection with the marketing of the Product, Schering’s decision shall
constitute the final decision, and that this decision shall be binding upon both
Parties, provided such decision is not inconsistent with the express obligations
of Schering under this Agreement.

 

7.4                                 The Parties hereby agree that the Steering
Committee shall meet at least semi-annually at mutually agreeable dates and
places (provided, that, alternate meetings of the SC shall be held at Praecis’
headquarters in the United States or such other location reasonably agreed to by
the Parties) and that, upon invitation of either Party, other representatives of
Schering, Praecis, or both, shall be allowed to attend such meetings (provided
such representatives are subject to reasonable confidentiality restrictions).

 

7.5                                 General Functions of the Working Team. The
Parties agree that the Working Team’s functions shall be to set up a Life Cycle
Management Plan and submit it for the approval of the Steering Committee.
Without limitation of Section 3.1(b), the Working Team shall be responsible for
overseeing and guiding the implementation of the Life Cycle Management Plan and
co-ordination of each Party’s respective activities. The Parties agree that the
Working Team shall meet at least once every four (4) months at mutually
agreeable dates and places, and that, upon invitation of either Party, other
representatives of Schering, Praecis, or both, shall be allowed to attend such
meetings (provided such representatives are subject to reasonable
confidentiality restrictions). The

 

14

--------------------------------------------------------------------------------


 

Parties further agree that each Party shall bear all expenses of its WT Members
and representatives with respect to their participation in the Working Team.

 

7.6                                 Retention of Powers. The Parties hereby
agree that, notwithstanding the creation of the Steering Committee and/or the
Working Team and/or Manufacturing and Supply Team, each Party to this Agreement
shall (i) at all times retain the rights and powers granted to it pursuant to
the terms and conditions of this Agreement, and that (ii) except as otherwise
expressly provided in this Agreement or expressly agreed to by the Parties in
writing to that effect, neither the Steering Committee nor the Working Team nor
the Manufacturing and Supply Team thereof shall be delegated or vested with any
such rights or powers. Neither the Steering Committee nor the Working Team nor
the Manufacturing and Supply Team shall have at any time the power to amend or
modify this Agreement in any way, as such may only be amended or modified as
provided in Section 18.15 of this Agreement.

 

7.7                                 Global Steering Committee.  The Parties will
establish a global steering committee (“Global Steering Committee”) for the
purpose of enabling Praecis, Schering and such additional Praecis licensees as
may designate representatives to the Global Steering Committee as contemplated
by this Section 7.7, to consider, and as appropriate and subject to any
contractual restrictions or restrictions of Applicable Law, to inform one
another, discuss and if appropriate, coordinate, global Development or
Commercialization strategies for the Product.  The Global Steering Committee
shall consist of an equal number of representatives from each Party (but in no
event less than two (2)).  Praecis may also invite to become members an equal
number of representatives from each of Praecis’ additional licensees.  The
respective individual representatives of Praecis and Schering to the Global
Steering Committee may be removed and replaced from time to time at the
discretion of such Party by sending written notice of such action to the other
parties which have designated a representative on the Global Steering Committee.
Unless otherwise unanimously agreed by the parties which have designated a
representative on the Global Steering Committee, the Global Steering Committee
shall meet at least once each calendar year.  The Parties agree and acknowledge
that the recommendations and determinations of the Global Steering Committee
shall in no way be binding upon Praecis, Schering or Praecis’ other licensees. 
No party which has designated a representative on Global Steering Committee
shall be personally liable to any other party which has designated a
representative on the Global Steering Committee by reason of the actions of any
such representative in the conduct of the business of the Global Steering
Committee.  If no other licensees are participating in the Global Steering
Committee, the Global Steering Committee’s function will instead be carried out
by the SC.

 

ARTICLE VIII

 

MILESTONE PAYMENTS

 

8.1                                 Milestone Payments.  Schering shall make the
following payments (“Milestone Payments”) to Praecis within thirty (30) Business
Days after the first achievement of each of the following milestones, except
that payment of the Signing Milestone Payment shall be paid by Schering within
ten (10) Business Days after signature of this Agreement.  Each of these
Milestone Payments shall be paid only once regardless of the number of times the
milestones are achieved by the Product.  Each Milestone Payment is
nonrefundable, except to the extent expressly set forth in Schedule 8.1.

 

15

--------------------------------------------------------------------------------


 

 

MILESTONES

 

PAYMENT

 

Signature of this Agreement (“Signing Milestone Payment”).

 

US$

2,000,000.00

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

ARTICLE IX

 

COMMERCIALIZATION

 

9.1                                 Schering as Sole Marketing Party.  Subject
to the terms and conditions of this Agreement (including, but not limited to,
Article II), Schering shall have the exclusive right to Commercialize the
Product, either by itself or through its Sublicensees, in the Territory.

 

9.2                                 Commercialization Efforts.  Subject to
Section 9.2.1, Schering agrees to use commercially reasonable efforts with
respect to the Commercialization of the Product in the Territory as provided
hereunder.  Such commercially reasonable efforts will be consistent with the
efforts used by Schering in preparing commercialization plans and
commercializing its own pharmaceutical products, and may include sub-licensing
to the extent permitted hereunder.  [*]

 

9.2.1                        [*]

 

9.3                                 [*]

 

9.4                                 Schering shall conduct (or cause to be
conducted) all of its Commercialization activities with respect to the Product
in accordance with all requirements of applicable law, and all other
requirements of any applicable Health Regulatory Authorities.

 

9.5                                 [*]

 

9.6           Non-Compete Obligations.

 

9.6.1                        Schering Non-Compete.

 

(a)                                  [*]

 

(b)                                 Without limitation of Section 9.6.1(a), if
at any time during the term of this Agreement Schering or its Affiliates:

 

[*]

 

[*]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

16

--------------------------------------------------------------------------------


 

then Schering will immediately provide written notice thereof to Praecis and
will provide Praecis with sufficient information for Praecis to evaluate the
strategic and commercial implications of such activities.  Schering will provide
updates to such information on a quarterly basis.  [*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

9.6.2                        Praecis Non-Compete.

 

[*]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

17

--------------------------------------------------------------------------------


 

ARTICLE X

 

MANUFACTURE AND SUPPLY

 

10.1                           Manufacture and Supply

 

10.1.1                  Subject to the following terms and conditions, Praecis
will manufacture the Product and shall supply Schering with all of Schering’s
requirements of the Product for sale in the Territory and Schering shall
purchase its requirements of the Product exclusively from Praecis. Product shall
be supplied by Praecis as Bulk Product released for the EU subject to Section
10.5.1.

 

10.1.2                  Praecis will manufacture the Bulk Product pursuant to
the processes described in the relevant documents provided for in the Regulatory
Requirements and as laid out in the QAA, which, upon execution thereof, will
form an integral part of this Agreement. Praecis will adhere strictly to these
processes and instructions to the extent legally required, and will otherwise
materially comply therewith.

 

10.1.3                  Praecis represents and warrants that, prior to first
delivery of the Bulk Product to Schering for the sale in any country of the
Territory, it will have obtained all material approvals of Regulatory
Authorities necessary for the manufacture of the Product to the extent set forth
in the Regulatory Requirements.  Praecis covenants that during the term of this
Agreement, it shall comply with the Regulatory Requirements in carrying out its
obligations pursuant to this Agreement. Each Party will inform the other Party
about any notification from the responsible Health Regulatory Authorities to
such Party of any non compliance with applicable laws and regulations.

 

10.2                           Manufacturing and Supply Team

 

10.2.1                  The Steering Committee shall form as a sub-committee,
the Manufacturing and Supply Team, to act as a forum for effectively addressing
issues brought to the attention of the Steering Committee by either Party
relating to the manufacture and supply of the Product, the failure to supply
Product in a timely manner, quality issues or other logistical issues.

 

10.2.2                  The Manufacturing and Supply Team shall consist of 2
(two) representatives from each Party. Substitutes may be appointed at any time
upon written notice. The Manufacturing and Supply Team shall meet at mutually
agreed dates and places. Additional representatives of Schering and Praecis or
both, in addition to members of the Manufacturing and Supply Team, may attend
such meetings at the invitation of either Party. Schering and Praecis shall bear
all expenses of their respective members related to the participation in
meetings of the Manufacturing and Supply Team.

 

10.2.3                  The Manufacturing and Supply Team shall serve as an
advisor to the Steering Committee with respect to issues described in Section
10.2.1 and shall have no right to exercise the rights of the Parties under this
Agreement. The Manufacturing and Supply Team shall not have the power to amend
or modify this Agreement, which may be amended or modified only as provided in
Section 18.15.

 

10.2.4                  Advice given by the Manufacturing and Supply Team to the
Steering Committee shall only be given following unanimous agreement of the
members of the Manufacturing and Supply Team. Should it prove impossible to
obtain such agreement then the disputed matter will be referred to the Steering
Committee for resolution in accordance with Section 7.3.

 

18

--------------------------------------------------------------------------------


 

10.3                           Ordering and Forecast

 

10.3.1                  [*]

 

(a)                                  [*]

 

(b)                                 [*]

 

(c)                                  [*]

 

[*]

 

10.3.2                  The operation of the foregoing provisions is illustrated
in the following example:

 

[*]

 

10.3.3                  Within two (2) weeks upon receipt of the First Forecast
Praecis will submit to Schering a written confirmation of whether Praecis
expects to be able to supply Schering with its requirements according to the
First Forecast, such confirmation not to be unreasonably withheld and is subject
to Section 10.6. If no such confirmation is given by Praecis within the two (2)
week period,  Praecis shall be deemed to have confirmed that it expects to be
able to supply Schering with its requirements according to the First Forecast.

 

10.3.4                  [*]

 

10.3.5                  The Firm Orders shall specify the Shipment Dates for
each month of the Firm Order. The Shipment Dates and quantities specified in
Firm Orders will be confirmed by Praecis in writing within two (2) weeks of
receipt.  If no confirmation is given by Praecis within the two (2) weeks
period, the Firm Orders shall be deemed to have been accepted.  Praecis shall
use commercially reasonable efforts to use the Schering item number and the
purchase order system for all deliveries.  All invoices, delivery documentation
and delivery notes have to contain the corresponding purchase order number and
P.O. position.  All purchase orders will be pursuant to a mutually agreeable,
standard order form.  In the event of any conflict between any such purchase
order and this Agreement, this Agreement will govern.

 

10.3.6                  If Schering desires to alter any quantities set forth in
a Firm Order or to accelerate the Shipment Dates, then Praecis shall undertake
reasonable efforts to comply with any changes of ordered quantities or
acceleration of Shipment Dates, especially with regard to changes to prevent the
interruption of market supply or to cuts in ordered quantities or cancellations
where the non-fulfillment of changes would require to destroy the Product, but
Praecis will have no liability for failing to meet such altered quantity
requests or accelerated Shipment Dates (including, without limitation, no
liability for late shipments under Section 10.5.3), and no such failure will
constitute or contribute to a failure of supply for purposes of Section 10.7.

 

10.3.7                  [*]

 

10.3.8                  [*]

 

10.3.9                  [*]

 

10.4                           Packaging

 

The packaging of the Bulk Product shall be consistent with the Specifications.

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

19

--------------------------------------------------------------------------------


 

10.5                           Shipment

 

10.5.1                  [*]

 

10.5.2                  [*]

 

10.5.3                  [*]

 

(a)                                  [*]

 

(b)                                 [*]

 

10.5.4                  [*]

 

10.5.5                  Praecis represents and warrants to manufacture the
Product in accordance with the Specifications and will comply in all material
respects with the QAA. Bulk Product which is finally determined not to be
manufactured materially in accordance with the Specifications will not satisfy
the obligations of Praecis as set forth in this Agreement.

 

10.5.6                  Should any quantities of Bulk Product supplied by
Praecis, as demonstrated by Schering’s quality control testing, not conform with
the Specifications, Schering will notify Praecis in writing within thirty (30)
days from the date of delivery of the Bulk Product from Praecis to Schering.
Schering will supply Praecis with details of the alleged non-conforming Bulk
Product including samples thereof and will cooperate in any investigation
Praecis should wish to carry out. Even if such determination is disputed by
Praecis, Praecis shall as soon as possible and not later than thirty (30) days
replace such non-conforming Bulk Product free of charge pending analysis of the
asserted nonconformance.

 

10.5.7                  Notwithstanding the above, if a dispute arises between
Praecis and Schering concerning the non-conformity of the Bulk Product to the
Specifications, and said dispute is not resolved within thirty (30) days from
the receipt by Praecis of the notification mentioned in Section 10.5.5, the
matter shall be submitted to an independent laboratory chosen in common
agreement between the Parties or, failing such agreement within ten (10)
Business Days after the receipt of such notification by Praecis, by the SC,
whose decision will be final. The costs for the nonconforming Product and the
expenses incurred for said determination shall be paid by the Party whose
position is found erroneous by the said decision.

 

10.5.8                  In the event rejected Bulk Product can not be reworked
and must be destroyed, all destruction shall be performed by Praecis or, if
mutually agreeable, by Schering.  The Party, which has caused the defective or
otherwise nonconforming Bulk Product will pay the costs of such rework and
destruction.  Following destruction, the applicable Party will send to the other
a certificate of destruction indicating the following:  name of the Bulk
Product, batch number, quantity, and name of the company that destroyed the Bulk
Product.

 

10.6                           Shortage of Supply

 

[*]

 

10.7.                        Supply Failure Remedies

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

20

--------------------------------------------------------------------------------


 

10.7.1                  Should Praecis be unable to supply (i) [*] in accordance
with the terms of this Agreement, the Parties shall discuss said inability and
develop and implement commercially reasonable measures to minimize the risk of
further supply disruptions.  Praecis will be responsible for implementing, at
its sole cost, any such reasonable measures intended to address causes of the
inability to supply within Praecis’ control.  If such measures do not resolve
such issues within a reasonable period of time, then upon Schering’s written
request, Praecis shall authorize Schering to manufacture or have manufactured
quantities of the Product and shall provide Schering free of charge with all
necessary know-how, technology, information and assistance for such
manufacturing that is available to and Controlled by Praecis and will assist and
cooperate with Schering in negotiating contracts (but will not assign any of
Praecis’ contracts) with Praecis’ contract manufacturers.  Schering will be
responsible for its expenses in connection with the establishment of such supply
chain.  Schering acknowledges that Praecis outsources substantially all of its
manufacturing process to several contract manufacturers, and that Praecis does
not Control those manufacturers’ intellectual property.

 

10.7.2                  If Schering assumes the manufacturing of the Bulk
Product for the Territory in accordance with the terms of Section 10.7.1 hereof,
Schering shall as a subcontractor invoice Praecis the subcontracted
manufacturing at the cost of goods [*]

 

10.7.3                  In the event that Praecis encounters capacity
constraints with respect to Schering’s non-binding long-term requirement plan
for the Bulk Product, Praecis shall develop a contingency plan to satisfy
Schering’s long-term requirements.  If both Parties can not agree on such plan,
[*]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

21

--------------------------------------------------------------------------------


 

1.1                                 10.8         Finished Product.

 

10.8.1                  [*]

 

10.8.2                  Subject to applicable law, Schering will identify
Praecis as the supplier of the Product in a fair and reasonable manner,
reasonably acceptable to Praecis, including by clearly and reasonably
prominently identifying Praecis as the manufacturer/developer of the Product on
all Finished Product packaging and packaging insert.  Schering may use the
Praecis Name in promoting, marketing and selling the Finished Product in the
Territory.  All use of the Praecis Trademark and Praecis Name under this
Agreement shall be subject to the quality control provisions set forth in
Section 14.3.2 of the Agreement.  All samples shall be clearly marked “for
sample use only” or some similar phrasing suggested by Schering and approved by
Praecis.

 

10.9                           Inspections. Praecis shall, upon reasonable
advance notice, permit any inspection, during normal working hours, of premises
and facilities where Praecis manufactures and/or analyses or has manufactured
and/or analyzed Bulk Product and/or its intermediates, and of premises where it
stores raw materials, auxiliary materials, intermediates, packing materials, and
Bulk Product, and of manufacturing records pertaining to production of Bulk
Product, by Regulatory Authorities in the Territory or by Schering, if called
for by such Regulatory Authorities or by Schering.  Praecis shall be entitled to
have its representatives present as part of any such inspection.  Schering shall
write a report after any such inspection by Schering and make this available to
Praecis, who shall, in conjunction with the relevant contract manufacturer if
appropriate, respond in writing to any recommendations made by Schering.

 

10.10                     GMP Compliance. Any costs and expenses which need to
be incurred by Praecis or its contract manufacturers and suppliers to ensure
compliance with GMP and other Regulatory Requirements applicable in the
Territory shall be borne solely by Praecis and its respective contract
manufacturers and suppliers. Following any inspections by Schering, as described
in Section 10.9, Schering may prepare a report detailing any deficiencies
identified in Praecis’ or its contract manufacturers’ progress towards
achieving, or maintaining, GMP standards. Praecis will discuss with Schering any
recommendations made by Schering and will implement those with which it agrees.
For the avoidance of doubt, any official advice received from a relevant Health
Regulatory Authority regarding the requirements of GMP will be conclusive,
unless Praecis can reasonably demonstrate that such advice is erroneous, and,
unless Praecis so demonstrates, Praecis will implement any such requirements. 
However, and for the further avoidance of doubt, Praecis shall not be obligated
to implement official advice which is in the form of suggestions that are not
necessary for compliance with GMP.  The Parties agree that Praecis shall ensure
that Sterigenics shall comply with the Regulatory Requirements in the Territory,
including but not limited to monitoring and storage conditions.  Nothing
contained in this Section 10.10 is intended to limit or otherwise affect the
provisions of Article VI, and, to the extent such provisions are applicable in
accordance with their terms, such provisions, and not this Section 10.10, shall
control.

 

ARTICLE XI

 

SUPPLY PRICE, PAYMENTS

 

11.1                           Supply Price. Praecis shall supply all of
Schering’s Product requirements as Bulk Product on a country-by country basis at
the price set forth in the table immediately below, [*]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

22

--------------------------------------------------------------------------------


 

Average Net Sales Price

 

Supply Price in%

 

Supply Price

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

 

 

[*]

 

 

 

[*]

 

[*]

 

[*]

 

 

 

 

11.2                           [*]

 

11.3                           [*]

 

11.4                           [*]

 

11.5                           Invoice; Payments. Praecis shall invoice to
Schering upon shipment of the Product [*]

 

11.6                           [*]

 

11.7                           Payments; Interest. Payments due under this
Agreement shall be due on such date as specified in this Agreement and, in the
event such date is not a Business Day, then the next succeeding Business Day,
and shall be made by wire transfer of immediately available funds to a bank
account designated by the receiving Party, at least ten (10) days before payment
is due.  Any failure by a Party to make a payment within ten (10) Business Days
after the date when due shall obligate such Party to pay computed interest to
the receiving Party, the interest period commencing on the due date and ending
on the payment day, to the other Party, at a rate per annum equal to the one
month EURIBOR as quoted on the due date on REUTERS screen EURIBOR01. The
interest calculation shall be based on the act/360 computation method.  The
interest rate shall be adjusted and interest shall be compounded monthly in
arrears.  Such interest shall be due and payable on the tender of the underlying
overdue payment.

 

11.8                           Taxes. Praecis shall pay any and all taxes levied
on account of all payments it receives under this Agreement.  If laws or
regulations require that taxes be withheld, Schering will (i) deduct those taxes
from all remittable payments, (ii) timely pay the taxes to the proper taxing
authority, and (iii) send proof of payment to Praecis within thirty (30) days of
receipt of confirmation of payment from the relevant taxing authority.  Schering
agrees to make all lawful and reasonable efforts to minimize such taxes to
Praecis.

 

11.9                           Payment Currency. Payments by Schering under this
Agreement shall be paid to Praecis in Euro (except for the signing fee, which is
in United States dollars) by wire transfer of immediately available funds.

 

11.10                     Conversion.

 

11.10.1            For purposes of paying the first installment or in any other
circumstance where prices under this Agreement are expressed in US$, the amount
of US$ shall be converted into Euro at the Euro Foreign Exchange Reference Rates
published by the European Central Bank in Frankfurt / Main, Germany two (2)
Business Days prior to the date the payment is made.

 

11.10.2            Where payments are based on Net Sales in countries other than
member states of the European Monetary Union, the amount of such Net Sales
expressed in the currency of each country shall be converted into Euro at the
Euro Foreign Exchange Reference Rates published by the European Central Bank in
Frankfurt / Main, Germany on the last Business Day of the applicable calendar
quarter.

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

23

--------------------------------------------------------------------------------


 

11.10.3            The Euro Foreign Exchange Reference Rates are, as of the
Effective Date, published on Reuters screen <ECB37>. If no Euro Foreign Exchange
Reference Rate is determined for United States dollars or such other relevant
currency, the Parties shall agree upon another reference rate.

 

11.11                     Records of Revenues and Expenses.

 

(a)                                  Schering will maintain complete and
accurate records relevant to the calculation of revenues under this Agreement at
its principle place of business, or such other readily accessible single
location as Schering may designate.  Not more often than once each year,
Schering shall make the said records available for inspection during normal
business hours for the period required by applicable laws, but not less than
three (3) years from creation of individual records by a certified public
accountant or chartered accountant selected by Praecis (subject to the consent
of Schering not to be unreasonably withheld or delayed) or Praecis’ internal
accountants, for the sole purpose of verifying for Praecis the correctness of
calculations and classifications of such revenues under this Agreement.  Praecis
shall bear its own costs related to such audit; provided that, for any
underpayments greater than five (5) percent by Schering, Schering shall pay
Praecis the amount of underpayment, interest as provided for in Section 11.6
from the time the amount was due and Praecis’ out-of-pocket expenses.  For any
underpayments of less than five (5) percent by Schering, Schering shall pay
Praecis the amount of underpayment.  Any overpayments by Schering will be
refunded to Schering or credited to future amounts payable hereunder by Praecis
to Schering, at Schering’s discretion.  Any records or accounting information
received from Schering shall be Confidential Information for the purposes of
Article XII.  Results of any such audit shall be provided to both Parties and
shall also constitute Confidential Information for the purposes of Article XII.

 

(b)                                 If there is a dispute between the Parties
following any audit performed pursuant to Section 11.11(a), either Party may
refer the issue (an “Audit Disagreement”) to an independent certified public
accountant or chartered accountant for resolution.  In the event an Audit
Disagreement is submitted for resolution by either Party, the Parties shall
comply with the following procedures: (i) the Party submitting the Audit
Disagreement for resolution shall provide written notice to the other Party that
it is invoking the procedures of this Section 11.11(b);  (ii) within thirty (30)
Business Days of the giving of such notice, the Parties shall jointly select a
recognized international accounting firm to act as an independent expert to
resolve such Audit Disagreement; (iii) The Audit Disagreement submitted for
resolution shall be described by the Parties to the independent expert, which
description may be in written or oral form, within ten (10) Business Days of the
selection of such independent expert; (iv) The independent expert shall render a
decision on the matter as soon as practicable; (v) The decision of the
independent expert shall be final and binding unless such Audit Disagreement
involves alleged fraud, breach of this Agreement or construction or
interpretation of any of the terms and conditions thereof; (vi) All fees and
expenses of the independent expert, including any Third Party support staff or
other costs incurred with respect to carrying out the procedures specified at
the direction of the independent expert in connection with such Audit
Disagreement, shall be borne by each Party in inverse proportion to the disputed
amounts awarded to the Party by the independent expert through such decision
(e.g. Praecis disputes $100, the independent expert awards Praecis $60, then
Praecis pays forty (40%) percent and Schering pays sixty (60%) of the
independent expert’s costs).

 

24

--------------------------------------------------------------------------------


 

ARTICLE XII

 

CONFIDENTIALITY

 

12.1                           Confidentiality; Exceptions.  Except to the
extent expressly authorized by this Agreement or otherwise agreed in writing,
the Parties agree that the receiving Party shall keep confidential and shall not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any Information and other information and materials furnished
to it by the other Party pursuant to this Agreement or any Information developed
during the course of the collaboration hereunder, or any provisions of this
Agreement that are the subject of an effective order of the Securities Exchange
Commission granting confidential treatment pursuant to the Securities Act of
1934 as amended (collectively “Confidential Information”), except to the extent
that it can be established by the receiving Party that such Confidential
Information:

 

(a)                                  was already known to the receiving Party,
other than under an obligation of confidentiality, at the time of disclosure by
the other Party; or

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party; or

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement.

 

(d)                                 was disclosed to the receiving Party, other
than under an obligation of confidentiality, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others;
or

 

(e)                                  was independently discovered or developed
by the receiving Party as documented in its corporate records.

 

12.2                           Authorized Disclosure.  Each Party may disclose
Confidential Information hereunder to the extent such disclosure is reasonably
necessary (a) in filing or prosecuting patent applications, prosecuting or
defending litigation, or conducting Development, in each case to the extent
within the scope of the Licensed Activities, provided that the receiving Party
receives the prior written consent of the disclosing Party, such consent not to
be unreasonably withheld or delayed, and (b) for filing or updating any
Marketing Authorization Application under this Agreement, or complying with
applicable governmental laws, rules and regulations, provided that, if a Party
is required by law or regulation to make any such disclosures under (a) or (b)
of the other Party’s Confidential Information it will, except where
impracticable for necessary disclosures (for example in the event of medical
emergency or where, in the good faith judgment of a Party after consultation
with outside securities law counsel, prompt disclosure is required under
applicable securities laws, regulations or under the rules of a trading market
applicable to such Party and it is impracticable to provide the other Party with
such advanced notice of such disclosure), give reasonable advance notice to the
other Party of such disclosure requirement and, except to the extent
impracticable as described above, will use its reasonable efforts to secure
confidential treatment of such Confidential Information required to be
disclosed.  In addition, and with prior written notice to the other Party of
each Third Party with whom a confidential disclosure agreement is being entered
into, each Party shall be entitled to disclose, under a binder of
confidentiality, Confidential Information to any Third Party for the purpose of
carrying out the purposes of this Agreement.  Nothing in this Article XII shall
restrict any Party from using for any purpose any Confidential Information
independently developed by it during the course of the collaboration hereunder,
or from using Confidential Information that is specifically derived

 

 

25

--------------------------------------------------------------------------------


 

from pre-clinical or clinical trials to carry out Regulatory Approval marketing,
sales or professional services support functions as is customary in the
pharmaceutical industry.  Where materiality of disclosure requires a press
release or other disclosure pertaining to this Agreement by one Party, the
disclosing Party shall give at least three (3) Business Days’ advance notice to
the other Party, except in cases where, in the good faith judgment of a Party
after consultation with counsel outside securities law counsel, prompt
disclosure is required and it is impracticable to provide such advance notice of
such disclosure.

 

12.3                           Nondisclosure of Terms.  Each of the Parties
hereto agrees not to disclose the terms of this Agreement to any Third Party
without the prior written consent of the other Party hereto, which consent shall
not be unreasonably withheld, except to such Party’s attorneys, advisors and
others on a need to know basis under circumstances that reasonably ensure the
confidentiality thereof, or to the extent a Party determines, after consultation
with outside counsel, that such disclosure is or may be required by law or
regulation.

 

12.4                           Publications.  A Party (the “Publishing Party”)
may publish in accordance with scientific standards any such result or study
generated or Developed under this Agreement after providing the other Party at
least thirty (30) days prior to submission of an abstract or manuscript (a
“Publication”), in English, a copy of such proposed Publication to determine
whether such proposed Publication contains subject matter for which Patent
protection should be sought prior to publication or to determine whether it
should be modified or deleted to avoid disclosure of Proprietary Information or
to avoid regulatory issues.  If such other Party informs the Publishing Party,
within such thirty (30) day period, that such Publication, in its judgment,
contains subject matter for which Patent protection should be sought prior to
publication or would disclose Confidential Information or possibly result in
regulatory issues, the Publishing Party shall delay or prevent such Publication
as proposed.  In the case of any proposed Publication containing subject matter
as to which such other Party has advised the Publishing Party that Patent
protection should be sought prior to such publication, the delay shall be
sufficiently long to permit the timely preparation and filing of a Patent
application with respect to such subject matter.  It is understood that with
respect to proposed Publications consisting of abstracts that timing is often
critical; accordingly and without limiting the foregoing, with respect to
abstracts submitted by a Party to the other for review pursuant to this Section
12.4, the reviewing Party shall use good faith efforts to complete its review
and notify the other Party of any issues as soon as practicable after receipt
thereof.  Authorship for all publications under this Section 12.4 shall be
credited appropriately and in accordance with standard scientific practice. 
Notwithstanding any of the foregoing, neither Party may file or prosecute a
Patent application that contains or would disclose Confidential Information of
the other Party, without the prior written consent of the other Party, such
consent not to be unreasonably withheld or delayed.

 

12.5                           Survival. This Article XII shall survive the
termination or expiration of this Agreement.

 

ARTICLE XIII

 

OWNERSHIP OF INTELLECTUAL PROPERTY, PATENT RIGHTS AND USE OF NAME

 

13.1                           Ownership. Each Party shall solely own, and it
alone shall have the right to apply for, Patents within and outside of the
Territory for any inventions made solely by that Party’s employees or
consultants in the course of performing work under this Agreement.  This Section
13.1 shall survive the termination or expiration of this Agreement.

 

 

26

--------------------------------------------------------------------------------


 

13.2                           Third Party Patent Rights. Each Party agrees to
bring to the attention of the other Party any Third Party Patent it discovers,
or has discovered, and which relates to the subject matter of this Agreement.

 

13.3                           Enforcement Rights.

 

(a)                                  Notification of Infringement. If either
Party learns of any infringement or threatened infringement by a Third Party of
the Praecis Patents such Party shall promptly notify the other Party and shall
provide such other Party with all available evidence of such infringement.

 

(b)                                 Enforcement in the Territory. Subject to the
next sentence, Praecis shall have the right, at its own expense, to enforce
Praecis Patents in the Territory. Schering shall have the right, but not the
obligation, to institute, prosecute and control at its own expense any action or
proceeding with respect to infringement of any Praecis Patents covering solely
the manufacture, use, importation, sale or offer for sale of the Product being
developed or marketed in the Territory that is within the scope of the Licensed
Activities, by counsel of its own choice, subject to Praecis’ consent to the
bringing of such action or proceeding, such consent not to be unreasonably
withheld.  Praecis shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice.  If Schering fails to bring an
action or proceeding or otherwise take appropriate action to abate such
infringement within a period of one hundred eighty (180) days of notice by
Praecis to Schering requesting action, or such shorter time period if material
rights otherwise would be waived or lost, Praecis will have the right to bring
and control any such action or proceeding relating to Praecis Patents by counsel
of its own choice and Schering will have the right to be represented in any such
action by counsel of its own choice and at its own expense.  If one Party brings
any such action or proceeding, the other Party agrees to be joined as a party
plaintiff if necessary to prosecute the action or proceeding and to give the
first Party commercially reasonable assistance and authority to file and
prosecute the suit.  Any damages or other monetary awards recovered pursuant to
this Section 13.3(b) shall be allocated first to the costs and expenses of the
Party bringing suit, then to the costs and expenses, if any, of the other
Party.  [*]

 

(c)                                  Settlement with a Third Party. The Party
that controls the prosecution of a given action shall also have the right to
control settlement of such action, provided however, that if one Party controls,
no settlement shall be entered into without the written consent of the other
Party (which consent shall not be unreasonably withheld or delayed) if such
settlement would materially and adversely affect the interests of such other
Party.

 

13.4                           Defense and Settlement of Third Party Claims. If
a Third Party asserts that a patent, trade secret or copyright owned by it is
infringed by any Product in the Territory, Praecis will be solely responsible
for defending against any such assertions at its cost and expense (subject to
the provisions of Section 13.3(b)).  Praecis will consult with Schering prior to
entering into any settlement with any such defendant, but will have the sole
right to make the final determination regarding any such settlement.  The costs
of any such settlement (including, without limitation, damages, expense
reimbursements, compliance, future royalties or other amounts) shall be paid by
Praecis.  If any Third Party is successful in any such claim and Schering is
ordered to make any payments to such Third Party in connection therewith, any
such payments may be offset or deducted from the payment obligations of Schering
under the Agreement.

 

13.5                           Licenses under Third Party Patents.

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

 

27

--------------------------------------------------------------------------------


 

13.5.1                  Determination.  Upon mutual agreement, the Parties may
seek to obtain a license or right under one or more Third Party Patents covering
any Product in the Territory in order to avoid infringement.  In the event that
either Party determines that it is beneficial for the Parties to obtain a
license or right under one or more Third Party Patents covering any Product in
the Territory and the other Party objects to such determination within thirty
(30) days after such determination is made, the Parties shall suspend action for
a period of one (1) month (the “Deferral Period”) to allow the objecting Party
to present its position to and discuss its position with the other Party.  Such
discussion shall involve senior management of each Party.

 

13.5.2                  Each Party may present such facts, findings, conclusions
and other information as it deems necessary during the Deferral Period.  Upon
the earlier of the end of the Deferral Period or both Parties’ presentation of
all of their information, Praecis shall evaluate such information and make a
final determination, in its reasonable judgment, as to the desirability of
obtaining a license or right under such Third Party Patents.  The decision
reached by Praecis shall thereafter be final and binding on the Parties.

 

13.5.3                  Licensing.  In the event that the Parties agree to seek
to obtain a license or right under any Third Party Patents or in the event of
final determination by Praecis of the desirability to obtain a license or right
under any Third Party Patents, Schering and Praecis will make reasonable efforts
to obtain such license or right.

 

13.5.4                  Royalties.  Any royalties and fees to be paid to the
Third Party in consideration of the license or right under the Third Party
Patents with respect to the Product sold by Schering, its Affiliates or its
sublicensees shall be borne by Praecis.

 

13.6                           Patent Prosecution and Expenses. Praecis shall
have the right, at its expense, to control the preparing, filing, prosecuting
and maintaining of the Praecis Patents in the Territory, and the conducting of
any interferences, re-examinations, reissues, oppositions or requests for Patent
term extensions relating to the Praecis Patents.  If Praecis determines in its
sole discretion to abandon or not maintain any Praecis Patents in the Territory,
then Praecis, to the extent it may do so, shall use commercially reasonable
efforts to provide Schering with at least sixty (60) days’ prior written notice
of such determination.  In such event, Schering shall have the right, at its
option (except with respect to unpublished Patent applications, in which case
such right is only upon the prior written consent of Praecis, granted at
Praecis’ sole discretion) to control the filing, prosecution and/or maintenance
of any such Patent at its own expense, in Praecis’ name.  Notwithstanding the
foregoing, if the SC agrees that failure to obtain or maintain such Patent
protection would have a material adverse impact on the Development or
Commercialization of the Product in the Territory, Schering shall have the right
to credit against amounts due to Praecis hereunder all out-of-pocket costs
incurred by Schering in connection with the such filing, prosecution and
maintenance of the Praecis Patents pursuant to this Section 13.6. All Patent
Expenses with respect to Praecis Patents incurred by Praecis, and by Schering to
the extent provided in this Section 13.6, shall be borne by Praecis.

 

13.7                           Praecis will have no obligation whatsoever with
respect to any claim that arises from, or license that is required due to (i)
any Change requested by Schering, (ii) Schering’s failure to use replacement
Product that does not violate such third party rights or (iii) the combination
of the Product with any other non-Praecis intellectual property, hardware or
processes.

 

13.8                           For avoidance of doubt, Schering acknowledges
that Praecis Patents include Third Party Patents, and that Praecis may not have
the right to control the bringing of claims to enforce such Patents or to defend
such Patents, and that, in accordance with Section 2.5,

 

 

28

--------------------------------------------------------------------------------


 

the provisions of this Article XIII are subject to any limiting terms and
conditions in the applicable third party licenses.

 

13.9                           Except as expressly set forth otherwise in this
Article XIII, each Party will be solely responsible for any intellectual
property-related litigation in which it may become involved in connection with
the Development or Commercialization of the Product, or its exploitation of the
Praecis Patents, Praecis Information and Praecis Trademarks, including any such
litigation arising from (i) the combination of any such intellectual property
with any other intellectual property, hardware, processes or combination
thereof, or (ii) any intellectual property other than the licensor Party’s
intellectual property or (iii) any claim relating to the other Party’s
intellectual property that could be avoided by the use of a reasonable
alternative provided by the other Party.

 

13.10                     Use of Names. Except as provided in Article XIV,
neither Party shall use the name of the other Party in relation to this
transaction in any public announcement, press release or other public document
without the written consent of such other Party (unless such use is required by
law or regulation), which consent shall not be unreasonably withheld or delayed;
provided however, that either Party may use the name of the other Party in any
document filed with any Health Regulatory Authority, including the FDA, or with
the Securities and Exchange Commission, in which case Schering shall be referred
to as “Schering AG, Germany”.

 

ARTICLE XIV

 

TRADE MARK RIGHTS AND INFRINGEMENT

 

14.1.1                  Each party recognizes the exclusive ownership by the
other Party of any proprietary name, logotype or Trademark furnished by such
Party (including Affiliates) for use in connection with the marketing, sale or
distribution of the Product.  Neither Party shall, either while this Agreement
is in effect, or at any time thereafter, register, use or challenge or assist
others to challenge the Trademarks of the other Party or attempt to obtain any
right in or to any such name, logotype or trademark or in and to any name,
logotype or trademarks confusingly similar to the Product or any other goods and
products, notwithstanding that such goods or products have a different use or
are dissimilar to the Product.

 

14.1.2                  Schering may use the Praecis Trademark or any other
Schering Trademark in connection with the marketing, sale or distribution of the
Product in the Territory.

 

14.2         Schering Trademarks

 

14.2.1                  Schering shall be responsible for the selection,
registration, maintenance and defense of all Schering Trademarks, which are
employed in connection with the marketing and selling of the Product in the
Territory, and shall own and control such Schering Trademarks and pay any costs
in connection therewith.

 

14.2.2                  Schering shall be responsible for the selection and the
registration, hosting, maintenance and defense of the Schering Trademarks as
Domain Names which are used in connection with the Product under all country
code Top Level Domains (ccTLD) and all current and future generic Top Level
Domains (gTLD). For the avoidance of doubt Schering shall be allowed to register
in its own name, to host on its own servers, maintain and defend such Domain
Names and use them for websites.

 

14.3                           Praecis Trademark

 

 

29

--------------------------------------------------------------------------------


 

14.3.1                  In the case that Schering decides to use the Praecis
Trademark, Praecis hereby grants to Schering, subject to the terms and
conditions herein, the exclusive right to use the Praecis Trademark and the
Praecis Name in the Territory for the term of this Agreement free of charge.
Such license shall be exclusive for the Praecis Trademark and non-exclusive for
the Praecis Name.

 

14.3.2                  Schering shall, at its costs and expenses, and whenever
necessary for the performance of the terms of this Agreement, (i) file and
undertake in good faith to obtain and then maintain the Praecis Trademarks’
registrations in the Territory, and (ii) inform Praecis of the status of such
Praecis Trademarks.  A list on the legal status of the Trademarks for all
countries of the Territory is attached as of Effective Date as Schedule 14.3.2.

 

(a)                                  In the case that Schering decides to use
the Praecis Trademark, Praecis shall transfer to Schering all Domain Names
similar to the Praecis Trademark; provided, however, if Praecis is using, or
plans to use, the Praecis Trademark outside of the Territory, the Domain Names
shall not be transferred to Schering.  Schering shall be responsible for the
registration, hosting, maintenance and defense of the Praecis Trademark as
Domain Names in the Territory. For the avoidance of doubt, Schering is allowed
to register in its own name, to host on its own servers, maintain and defend
such Domain Names in the Territory and use them for websites. A list on the
legal status of the Domain Names for all countries of the Territory as of
Effective Date will be provided by Praecis by May 15, 2004. Schering agrees that
(i) any use of the Praecis Marks will be only in a proper trademark sense, shall
identify the Praecis Marks as a trademark by including the appropriate trademark
symbol in association with the Praecis Marks and (ii) all goodwill resulting
from its use of the Praecis Marks shall inure to the exclusive benefit of
Praecis.  Schering acknowledges that Praecis makes no representation or warranty
that trademark registrations can be obtained or maintained for the Praecis
Trademark.  Schering recognizes Praecis’ exclusive ownership of and title in and
to the Praecis Marks, and, notwithstanding any other provision of this
Agreement, shall not at any time do or authorize to be done any act or thing
which is likely to materially impair the rights of Praecis in and to the Praecis
Marks or in any trademark registration or application therefor, and Schering
shall not at any time claim any right of interest in or to the Praecis Marks or
the aforesaid trademark registrations or applications therefor.The Parties
acknowledge the importance of exercising quality control over use of the Praecis
Marks in order to preserve the continued integrity and validity of the Praecis
Marks and to protect the goodwill associated therewith.  Schering agrees that
the Product offered or sold under the Praecis Marks pursuant to this Agreement
must be of a standard and quality at least equal to or better than that required
by Praecis for its own use thereof.  If no standard is expressly required by
Praecis, then the Product offered or sold under the Praecis Marks will be of a
standard at least reasonably comparable to that prevailing with respect to Other
Praecis Products offered by Praecis that also use the Praecis Marks.  As
required in each country in the Territory to preserve proprietary rights in the
Praecis Marks, or as otherwise requested by Schering, Praecis shall provide
Schering with reasonable usage guidelines for the Praecis Marks.

 

14.4                           Trademark infringement:

 

Each Party shall promptly notify the other of any actual alleged or threatened
infringement of the Trademark or of any unfair trade practices, trade dress
limitation, passing off of counterfeit goods, or similar offences of which it
becomes aware.  Except to the extent otherwise required by law or protect
proprietary rights in and to the Praecis Trademark, only Schering will be
authorized to initiate at its own discretion legal proceedings against any
infringement or threatened infringement of a Trademark

 

 

30

--------------------------------------------------------------------------------


 

applicable to the Product as defined in this Agreement. Schering shall be
responsible for all costs in connection with such legal proceedings.  Praecis
shall co-operate reasonably in connection with Schering’s actions for the
protection of the Trademarks.

 

14.5                           In the event that this Agreement is terminated in
accordance with Article XVI Schering shall, upon Praecis’ request, transfer the
Praecis Trademark, and all applications and registrations therefor, to Praecis,
and for such transfer, other than in the case of termination by Praecis for
material breach by Schering, the Parties will further negotiate in good faith a
reasonable consideration, reflecting the value of the Trademark created by
Schering, which shall be paid by Praecis to Schering. The value will be
determined at that time of the assignment.

 

ARTICLE XV

 

REPRESENTATIONS AND WARRANTIES

 

15.1         Representations and Warranties

 

(a)                                  Each of the Parties represents and warrants
to the other Party, as of the Effective Date, as follows:

 

(i)                                     The Agreement is a legal and valid
obligation binding upon such Party and enforceable in accordance with its
terms.  The execution, delivery and performance of the Agreement by such Party
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it is bound, nor to such party’s
knowledge, violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.

 

(ii)                                  Neither Party has granted, and during the
term of this Agreement neither Party will grant, any right to any Third Party
relating to the Praecis Patents and/or Praecis Information, or Schering
Information, which would conflict with the rights granted to the other Party
hereunder.

 

(iii)                               There are no actions, suits, proceedings or
unsatisfied judgments outstanding, pending or, to the knowledge of such Party
threatened, against or affecting such Party, which may impair the ability of
such Party to perform its obligations under this Agreement, and with respect to
Praecis subject to the disclosure refered to in Section 15.1 (b) (iii) such
Party is not aware of any existing ground on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success.

 

(b)                                 Praecis hereby represents and warrants to
Schering, as of the Effective Date, that Praecis:

 

(i)                                     Has provided Schering with reasonable
access to all material information in its possession or control or of which it
is aware as of the Effective Date, concerning efficacy, side effects, injury,
toxicity, or sensitivity, reaction and incidents or severity thereof, associated
with any clinical use, studies, investigations or tests with the Product (animal
or human), whether or not determined to be attributable to the Product.

 

(ii)                                  To the best of its knowledge, Praecis has
not employed, or used a contractor or consultant that employs, any individual or
entity debarred

 

 

31

--------------------------------------------------------------------------------


 

by the FDA (or subject to a similar sanction of EMEA), or, to the best knowledge
of Praecis, any individual who or entity which is the subject of an FDA
debarment investigation or proceeding (or similar proceeding of EMEA), in the
conduct of the preclinical or clinical studies of Products.

 

(iii)                               As of the Effective Date, except as it may
have previously disclosed to Schering in writing, has not received any notices
of infringement or any written communications asserting a possible infringement
with respect to the Product, and that it is not aware that the manufacture, use
or sale of the Product infringes any Third Party patent rights.

 

(iv)                              As of the Effective Date, Praecis is not aware
of any prior act or any fact which causes it to conclude that any Praecis Patent
owned by Praecis or licensed under the PPI Licensed Rights is invalid or
unenforceable.

 

(v)                                 Praecis has obtained all right, title and
interest in and to all rights to the Praecis Patents and Praecis Information,
free and clear of any liens, encumbrances or rights to repurchase; and

 

(vi)                              During the term hereof, Praecis will not take
enter into any agreements with any Third Party which would adversely Schering’s
rights under this Agreement.

 

(vii)                           Praecis has conducted, or has caused its
contractors or consultants to conduct, the preclinical and clinical studies for
the Product in the US, in all material respects in accordance with applicable
laws and published standards of the FDA, and regulatory standards applicable to
the conduct of studies in the United States, including without limitation, GMPs,
GLPs and GCPs.

 

(viii)                        Notwithstanding any term or condition to the
contrary in this Agreement, Praecis makes no representation, warranty or
covenant (i) as to the validity or scope of any of the Praecis Patents (except
as set forth in Section 15.1(b)(iv) above), (ii) that the Praecis Patents or
Praecis Information or the performance of any of the License Activities will not
infringe any Third Parties’ intellectual property, except as expressly
represented and warranted in Section 15.1(b)(iii) (and without limiting Praecis’
indemnification obligation pursuant to Article XVII), (iii) that the Praecis
Patents include composition-of-matter claims that cover PPI-149 in any country
in the Territory other than those listed in Schedule 15.1(b), or (iv) that the
PLENAXIS trademark is or can be registered in any country in the Territory other
than those listed in Schedule 15.1(b) as having been registered as of the
Effective Date.

 

(c)                                  Schering hereby represents and warrants to
Praecis, as of the Effective Date, that Schering:

 

(i)                                     During the term hereof, Schering will
not enter into any agreements with any Third Party which would adversely affect
Praecis’ rights under this Agreement.

 

 

32

--------------------------------------------------------------------------------


 

ARTICLE XVI

 

TERM AND TERMINATION

 

16.1                           Term. This Agreement shall commence as of the
Effective Date and, unless sooner terminated as provided herein, shall continue
in effect until (i) the last Praecis Patent licensed to Schering pursuant
Section 2.1 expires or (ii) ten (10) years after the First Commercial Sale of
the Product in the first of one of the following countries: Germany, United
Kingdom, France, Spain or Italy, whichever of (i) and (ii) is longer. Schering
will notify Praecis about the First Commercial Sale of the Product. This
Agreement will automatically extend for renewal periods of one (1) year unless
either Party gives written notice to the other Party of its intention not to
renew at least one (1) year prior to the expiry date.

 

16.2                           Termination

 

(a)                                  [*]

 

(b)                                 [*]

 

(c)                                  Failure of Schering or Praecis to
materially comply with any of their respective material obligations and
conditions contained in this Agreement shall entitle the other Party to give the
Party in default notice requiring it to cure such default.  If such default is
not substantially cured (or fully cured, in the case of a payment default)
within [*] after receipt of such notice, the notifying Party shall be entitled
(without prejudice to any of its other rights conferred on it by this Agreement)
to terminate this Agreement in its entirety only. Notwithstanding the foregoing,
in the event of a non-monetary default, if the default is not reasonably capable
of being cured [*] by the defaulting Party and such defaulting Party is making a
good faith effort to cure such default, the notifying Party may not terminate
this Agreement, provided however, that the notifying Party may terminate this
Agreement if such default is not cured [*]  The right of either Party to
terminate this Agreement as hereinabove provided shall not be affected in any
way by its waiver of, or failure to take action with respect to any previous
default.

 

(d)                                 In the event that one of the Parties hereto
shall go into liquidation, a receiver or a trustee be appointed for the property
or estate of that Party and said receiver or trustee is not removed within
thirty (30) days, or the Party makes an assignment for the benefit of creditors
(collectively, a “Bankruptcy Event”), and whether any of the aforesaid
Bankruptcy Events be the outcome of the voluntary act of that Party, or
otherwise, the other Party shall be entitled to terminate this Agreement in its
entirety only by written notice to the Party that is subject to a Bankruptcy
Event.

 

(i)                                     If Praecis enters into an arrangement
for creditors and/or bankruptcy, one week prior to such arrangement for
creditors and/or bankruptcy, Schering shall have the right to be notified by
Praecis of such arrangement and/or bankruptcy, and any and all license fees owed
directly to IUF by Praecis pursuant to this Agreement shall thereafter, upon
notice to Schering, be paid by Schering directly to IUF, and Schering may offset
such payments against amounts otherwise to be paid by Schering to Praecis under
this Agreement.

 

(e)                                  Should Schering or Praecis consider the
distribution of the Product dangerous or harmful, either Party shall immediately
notify the other Party and provide in

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

 

33

--------------------------------------------------------------------------------


 

writing any and all reason and information which prompted such decision. If both
Parties consider that such decision is well-founded, or a Health Regulatory
Authority requires the cessation of marketing and sales of the Product, each
Party will be entitled to terminate this Agreement in its entirety only by
sending a termination notice to the other Party. Any Firm Orders issued by
Schering for the term after the termination will be deemed to be cancelled with
the notification of termination according to this Section 16.2(e). For the
avoidance of doubt, Praecis and Schering will each bear its own costs incurred.

 

(f)                                    [*]

 

(g)           [*]

 

[*]

 

[*]

 

[*]

 

[*]

 

(h)                                 Effect of Termination

 

(a)                                  In the event that this Agreement is
terminated in its entirety or in one or more countries by Schering in accordance
with Section 16.2 (b) above, by Praecis in accordance with Section 16.2 (f), by
either Party in its entirety in accordance with this Article XVI or pursuant to
any other provision of this Agreement entitling a Party to terminate this
Agreement, Schering will, with respect to each country for which the termination
applies (or all countries in the Territory in the case of termination of this
Agreement in its entirety): (i) not use the Praecis Information as long as it
has to be kept confidential pursuant to Article XII hereof in such country; (ii)
not infringe any of the Praecis Patents in such country; (iii) make all payments
accrued under this Agreement with respect to such country prior to the effective
termination date; (vi) transfer all regulatory filings and approvals related to
the applicable Product in such country to Praecis, on Praecis’ written request
for same; and (vii) sell to Praecis, at any time within ninety (90) days of such
termination, at Praecis’ election, all or any portion of the inventory of the
Product owned by Schering or its Affiliates which are intended for sale in such
country at a price equal to Schering’s or its Affiliate’s fully burdened costs
for such inventory.  Such election shall be made by Praecis in writing and
within thirty (30) days of such termination.  If Praecis elects to purchase such
Schering inventory, then Schering shall ship at Praecis’ cost and direction such
inventory to Praecis.  Praecis shall pay for such inventory upon receipt of such
inventory.

 

(b)                                 Notwithstanding the provisions of
subparagraph (a) of this Section 16.2(h) or any other provision of this
Agreement, unless this Agreement has been validly terminated in its entirety (in
which event Praecis shall be entitled to Commercialize the Product in any and
all countries in the Territory), Praecis shall not be permitted to Commercialize
the Product in any country in the EU.

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

 

34

--------------------------------------------------------------------------------


 

(i)                                     Upon termination, the right and
obligations of the Parties cease, and all licenses terminate, except where
expressly provided for otherwise in this Agreement, and provided that
termination of this Agreement shall not relieve the Parties hereto of any
liability, including any obligation to make payments hereunder, which accrued
hereunder prior to the effective date of such termination, nor preclude either
Party from pursuing all rights and remedies it may have hereunder or at law or
in equity with respect to any breach of this Agreement nor prejudice any Party’s
right to obtain performance of any obligation which arose prior to the effective
date of such termination.

 

16.3                           Surviving Rights.  The rights and obligations set
forth in this Agreement shall extend beyond the termination of the Agreement
only to the extent expressly provided in this Article XVI or expressly provided
for elsewhere in this Agreement.

 

ARTICLE XVII

 

INDEMNIFICATION

 

17.1                           Indemnification. Schering hereby agrees to save,
defend and hold Praecis and its officers, directors, consultants, agents and
employees harmless from and against any and all Third Party suits, claims,
actions, demands, liabilities, expenses or losses, including reasonable legal
expenses and attorneys’ fees (collectively “Losses”) resulting from or arising
out of the Commercialization of the Product except to the extent such Losses
result from or arise out of breach by Praecis of this Agreement, including
without limitation the inaccuracy of any representation of Praecis set forth in
this Agreement or breach of any of Praecis’ warranties set forth in Article XV,
or resulting from Praecis’ manufacture of the Product or the negligence or
willful misconduct of Praecis, in which case Praecis hereby agrees to save,
defend and hold Schering and its directors, officers, agents and employees
harmless from any and all such Losses.

 

17.2                           Except as provided in Section 17.1, Schering and
Praecis, (as applicable, the “First Party”) hereby agree to save, defend and
hold the other Party and its directors, officers, agents and employees harmless
from and against any and all Losses resulting from or arising out of the
Development of any Product to the extent such Development was performed by or on
behalf of the First Party, except to the extent such Losses result from or arise
out of the negligence or willful misconduct of the other Party, in which case
such other Party hereby agrees to save, defend and hold the First Party and its
directors, officers, agents and employees harmless from any and all such Losses,
provided that, for purposes hereof Development performed by Schering hereunder
is deemed not to be on behalf of Praecis.

 

17.3                           Each indemnified Party agrees to give the
indemnifying Party prompt written notice of any Loss or discovery of fact upon
which such indemnified Party intends to base a request for indemnification under
Sections 17.1 or 17.2.  Each Party shall furnish promptly to the other copies of
all papers and official documents received in respect of any Loss.  With respect
to any indemnifiable claim hereunder that does not relate solely to the
indemnified Party becoming subject to injunctive or other equitable relief, and
as to which the indemnifying Party shall have acknowledged in writing the
obligation to indemnify the indemnified Party hereunder, the indemnifying Party
shall have the sole right to defend, settle or otherwise dispose of such Loss,
on such terms as the indemnifying Party, in its sole discretion, shall deem
appropriate.  The indemnified Party will have the right to control indemnifiable
claims hereunder that relate solely to injunctive or equitable relief brought
solely against the indemnified Party.  The Party not controlling the litigation
may participate in the litigation, with counsel of its own choosing, at its own
expense.  The indemnifying Party shall obtain the written consent of the
indemnified Party, which shall

 

 

35

--------------------------------------------------------------------------------


 

not be unreasonably withheld or delayed, prior to ceasing to defend, settling or
otherwise disposing of any Loss if as a result thereof the indemnified Party
would become subject to injunctive or other equitable relief, or any remedy
other than the payment of money which is the responsibility of the indemnifying
Party.  The indemnifying Party shall not be liable for any settlement or other
disposition of a Loss by the indemnified Party which is reached without the
consent of the indemnifying Party.  If and to the extent that any litigation
relating to a Loss is conducted by the indemnified Party as provided above, the
reasonable costs and expenses, including reasonable fees and disbursements of
counsel incurred by any indemnified Party in connection with any such
litigation, shall be reimbursed, once it is at least preliminarily determined
that such Party is entitled to indemnification under this Article XVII, on a
quarterly basis by the indemnifying Party, without prejudice to the indemnifying
Party’s right to contest the indemnified Party’s right to indemnification and
subject to refund in the event the indemnifying Party is ultimately held not to
be obligated to indemnify the indemnified Party.

 

17.4                           In the event any Party becomes liable to pay any
damages to a Third Party with respect to any matter related to the Product not
otherwise provided for in Section 17.1 or Section 17.2,, the Parties hereby
agree that any such damages shall be borne by the Party in whose sphere of
responsibility lays the responsibility for the damage, and, to that effect, the
Parties further agree to define sphere of responsibilities with respect to the
manufacture and quality control as laid out in Appendix 7 to the QAA from and
after the time the QAA is executed and delivered by the Parties. In the event
either Party fails to fulfill its obligations pursuant to this Article XVII, the
other Party shall be entitled to notify it and such failure shall, if material,
be deemed a default as more fully described in Section 16.2(c) of this
Agreement.

 

17.5                           Insurance. Praecis agrees and warrants that,
during the term of this Agreement and for a period of five (5) years thereafter,
it shall obtain and maintain at its own expenses, product liability insurance
from a recognized insurance carrier providing liability coverage in the
aggregate, per occurrence and per year, with coverage limits of not less than
fifteen million U.S. dollars ($15,000,000). Praecis will prove this insurance
cover by furnishing Schering with copies of the relevant insurance
documentation.

 

17.6                           This Article XVII shall survive the termination
or expiration of this Agreement.

 

ARTICLE XVIII

 

MISCELLANEOUS

 

18.1                           Assignment.

 

(a)                                  Each Party may assign this Agreement or any
of its rights or obligations under this Agreement to any of its Affiliates;
provided, however, that such assignment shall not relieve the Party of its
responsibilities for performance of its obligations under this Agreement.

 

(b)                                 The Parties may not assign this Agreement to
any Third Party without the prior written consent of the other Party, such
consent not to be unreasonably withheld or unduly delayed, except that no prior
written consent shall be required in the event that a Third Party acquires all
or substantially all of the assets or outstanding shares of, or merges with,
Schering or Praecis, as the case may be; provided, that, the assignee shall
agree in writing to assume all of the assignor’s rights and responsibilities
hereunder, the assignee shall provide notice of such assignment to the other
Party to this Agreement as soon as practicable following such assignment, and
such assignment shall not relieve the Party of its responsibilities for
performance of its obligations under this Agreement.

 

 

36

--------------------------------------------------------------------------------


 

(c)                                  This Agreement shall be binding upon and
inure to the benefit of the permitted assigns of the Parties.  Any purported
assignment not in accordance with this Agreement shall be null and void.

 

18.2                           Force Majeure.  Neither Party shall lose any
rights hereunder or be liable to the other Party for damages or losses on
account of failure of performance by the defaulting Party, other than for
payment obligations, if the failure is occasioned by government action
(including, without limitation, laws, regulations or orders), war, fire,
terrorism,  explosion, flood or other weather event, strike, lockout, embargo,
act of God or any other cause beyond the control of the defaulting Party,
provided that the Party claiming force majeure has extended reasonable efforts
normally followed in its industry to avoid or remedy any such force majeure,
continues to employ such efforts and promptly notifies the other Party of such
force majeure event.

 

18.3                           Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

18.4                           Survival of Representations; Disclaimer.  EACH
PARTY AGREES AND ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN ARTICLE XV, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS,
IMPLIED OR STATUTORY, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AGAINST NON-INFRINGEMENT OR THE LIKE, OR ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR FROM TRADE PRACTICES, OR REGARDING THE VALUE,
ADEQUACY, QUALITY, EFFICIENCY, STABILITY, CHARACTERISTICS OR USEFULNESS OF ANY
PRODUCTS.

 

18.5                           Exclusion of Liability.  EXCEPT AS EXPRESSLY
AGREED IN THIS AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY LAW, NEITHER PARTY,
ITS AFFILIATES NOR ANY OF THEIR LICENSEES OR REPRESENTATIVES SHALL BE LIABLE TO
THE OTHER PARTY, ITS AFFILIATES OR ANY OF THEIR LICENSEES OR REPRESENTATIVES FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, RELIANCE OR PUNITIVE DAMAGES
OR LOST OR IMPUTED PROFITS OR ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT
(INCLUDING, WITHOUT LIMITATION, NEGLIGENCE AND STRICT PRODUCT LIABILITY),
INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY
REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

 

18.6                           No Third-Party Rights.  No provision of this
Agreement shall be deemed or construed in any way to result in the creation of
any rights or obligation in any person not a Party to this Agreement.  To the
extent that either Party’s directors, officers, employees, or Affiliates is
entitled to indemnification under this Agreement, Schering and Praecis,
respectively will have the sole right to seek such indemnification on behalf of
such indemnitee.

 

18.7                           No Trademark Rights.  Except as otherwise
provided herein, no right, express or implied, is granted by this Agreement to
use in any manner the names “Schering” or “Praecis” or any other trade name or
trademark of the other Party or its Affiliates in connection with the
performance of this Agreement.

 

 

37

--------------------------------------------------------------------------------


 

18.8                           Notices.  All notices hereunder shall be in
writing, effective upon receipt, and shall be delivered personally,
hand-delivered, mailed by registered or certified mail (return receipt
requested, postage prepaid), or sent by express courier service, to the other
Party at the following addresses (or at such other address for a Party as shall
be specified by like notice):

 

(a)                                  If to Schering

 

Schering Aktiengesellschaft
D-13342 Berlin, Germany

Legal Department

 

(b)                                 If to Praecis

 

Praecis Pharmaceutical Inc.

830 Winter Street,

Waltham, MA 02451, USA

 

18.9                           Waiver.  Except as specifically provided herein,
the waiver from time to time by either of the Parties of any of their rights or
their failure to exercise any right or remedy shall not operate or be construed
as a continuing waiver of same or of any other of such Party’s rights or
remedies provided in this Agreement.

 

18.10                     Severability.  Each Party hereby agrees that it does
not intend, by its execution hereof, to violate any public policies, statutory
or common laws, rules, regulations, treaties or decisions of any government
agency or executive body thereof of any country or community or association of
countries.  Should one or more provisions of this Agreement be or become
invalid, the Parties hereto shall substitute, by mutual consent, valid
provisions for such invalid provisions, which valid provisions in their economic
and other effects are sufficiently similar to the invalid provisions that it can
be reasonably assumed that the Parties would have entered into this Agreement
with such valid provisions.  In case such valid provisions cannot be agreed
upon, the invalidity of one or several provisions of this Agreement shall not
affect the validity of this Agreement as a whole or the validity of any portions
hereof, unless the invalid provisions are of such essential importance to this
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Agreement without the invalid provision.

 

18.11                     Ambiguities.  The Parties acknowledge and agree that:
(a) each Party and its counsel reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision; (b) the rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to the Parties hereto and not in favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.

 

18.12                     Governing Law; Jurisdiction. This Agreement shall be
governed by and interpreted in accordance with the laws of New York, without
regard to conflict of laws principles of such state. Each Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York state or U.S. federal court located in
the Southern District of New York and any appellate court from such court, in
any suit, action or proceeding arising out of this Agreement, and agrees that
all claims in respect of any such suit, action or proceeding may be heard and
determined in such court;

 

 

38

--------------------------------------------------------------------------------


 

provided, that, each Party shall be entitled to enforce any judgment in any
court having jurisdiction over the matter.

 

18.13                     Headings.  The section and paragraph headings
contained herein are for the purposes of convenience only and are not intended
to define or limit the contents of said sections or paragraphs.

 

18.14                     Counterparts.  This Agreement may be executed by the
Parties in one or more counterparts.  Such counterparts may be exchanged by
facsimile (provided that each executed counterpart is transmitted in one
complete transmission).  Where there is an exchange of executed counterparts,
each Party shall be bound by this Agreement notwithstanding that original copies
of this Agreement may not be exchanged immediately.  The Parties shall cooperate
after execution of this Agreement and exchange by facsimile to ensure that each
Party obtains an original, executed copy of this Agreement.

 

18.15                     Entire Agreement; Amendments.  This Agreement,
including all Schedules attached hereto, all documents and things incorporated
herein by reference and all of the documents delivered concurrently herewith set
forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties hereto and supersede and
terminate all prior agreements and understandings between the Parties.   No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties hereto unless reduced to writing and signed by the
respective authorized officers of the Parties.

 

18.16                     Expenses.  Except as otherwise specified in this
Agreement, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisers and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses.

 

18.17                     Independent Contractors.  The status of the Parties
under this Agreement shall be that of independent contractors.  Neither Party
shall have the right to enter into any agreements on behalf of the other Party,
nor shall it represent to any person that it has any such right or authority. 
Nothing in this Agreement shall be construed as establishing a partnership or
joint venture relationship between the Parties.

 

18.18                     Schering Standstill.  Without the express prior
written consent of Praecis, for a period of [*] after the Effective Date,
neither Schering nor any of its Affiliates will, directly or indirectly, (i)
purchase or otherwise acquire any securities, or rights or options to acquire
any securities, of Praecis such that, after giving effect to such purchase or
other acquisition, Schering, alone or together with its Affiliates, would
“beneficially own” (determined as provided in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) more than [*] of Praecis’ outstanding common
stock, (ii) make any “solicitation” of “proxies” (as such terms are used in the
proxy rules of the United States Securities and Exchange Commission) or (iii)
make any written offer or proposal, or any public announcement, concerning any
business combination, merger or consolidation, tender or exchange offer or
equity investment involving, or sale of all or a significant portion of the
assets of, Praecis, or (iv) instigate, join, act in concern with or assist
(including but not limited to providing, or assisting in any way in obtaining,
financing for, or acting as a joint or co-bidder with) any Third Party to take
any action referred to in clauses (i) through (iii) above.

 

IN WITNESS WHEREOF, Schering and Praecis have caused this Agreement to be
executed as of the Effective Date by their respective duly authorized
representatives.

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

 

39

--------------------------------------------------------------------------------


 

Berlin, April 27, 2004

Waltham, April 27, 2004

SCHERING AKTIENGESELLSCHAFT

PRAECIS PHARMACEUTICALS INC.

 

 

 

/s/ Christian Nowak

 

/s/ Daniel Horn

 

/s/ Kevin F. McLaughlin

 

Christian Nowak

Dr. Daniel Horn

 

 

 

40

--------------------------------------------------------------------------------


 

Schedule 1 - Countries of Territory

 

1.                                      European Union

 

Austria

Belgium

Czech Republic

Cyprus

Denmark

Estonia

Finland

France

Germany

Great Britain

Greece

Hungary

Ireland

Italy

Latvia

Lithuania

Luxemburg

Malta

Netherlands

Poland

Portugal

Slovakia

Slovenia

Spain

Sweden

 

2.             European Union and European Economic Area

 

European Union

Iceland

Liechtenstein

Norway

Switzerland

 

3.             Eastern Europe and Middle East

 

Albania

Armenien

Azerbaijan

Belarus

Bosnia-Herzog.

Bulgaria

Croatia

Georgia

Kazakhstan

Kirghizia

Macedonia

Mongolia

Moldavia

Montenegro

Romania

Russia

Serbia

Tadzhikistan

Turkey

Turkmenistan

Ukraine

Uzbekistan

Afghanistan

Bahrain

Bangladesh

Egypt

India

Iran

Iraq

Israel

Jordan

Kuwait

Lebanon

Libya

Oman

Qatar

Pakistan

Saudi Arabia

South Africa

Sri Lanka

Syria

United Arab Emirates

Yemen

 

4.             Region Asia/Pacific

 

Australia

New Zealand

 

 

41

--------------------------------------------------------------------------------


 

Schedule 2 - End User Kit Contents and Specifications

 

Kit Components as Designated in MAA section 3.2 P.7 Submitted to BfArM in June
2003 and
Current as of Effective Date

 

Component

 

Supplier Name and Address

 

Abarelix 100 mg powder for suspension for injection vial

 

[*]

 

 

 

[*]

 

0.9% Sodium Chloride Injection, 5 mL ampoule

 

[*]

 

3 cc Luer-Lock™ syringe with 18 gauge 1-1/2” needle, CE certified

 

[*]

 

22 gauge 1-1/2” Safety Glide Needle,  CE certified

 

[*]

 

Drug Product Label

 

[*]

 

 

 

 

 

Technical Instructions

 

[*]

 

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

 

42

--------------------------------------------------------------------------------


 

Specifications for Injection Vial, Stopper and Seal Components

 

As Designated in MAA Submitted to BfArM in June 2003 and Current as of Effective
Date

 

Component

 

Supplier

 

Material

 

Description

 

Vial

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

Stopper

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

Seal, Flip-off

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

360 Medical Fluid

 

[*]

 

[*]

 

[*]

 

 

--------------------------------------------------------------------------------

(a)           [*]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

 

43

--------------------------------------------------------------------------------


 


SCHEDULE 3 - EXISTING DEVELOPMENT


 


EXISTING CLINICAL TRIALS


 

1.                                       Praecis is currently undertaking a
dosing study (Praecis number 149-04-01) for Plenaxis in androgen independent
prostate cancer patients.  That study will start to accrue patients in the
United States beginning in April 2004.  As of the Effective Date, the clinical
protocol has been commented upon by the FDA and resubmitted with further
changes.

 

2.                                       There are also on-going evaluations of
improved delivery devices and formulations for the Current Product.

 

 

44

--------------------------------------------------------------------------------


 

Schedule 4 - PPI-149

 

“PPI-149” shall mean a compound having the following structure, as described in
US Patents 5,843,901, 6,423,686, and 6,455,499:

 

[g87841kg2image002.gif]

 

 

45

--------------------------------------------------------------------------------


 

Schedule 5 - Praecis Patents in the Territory

 

Granted Patents(1)

 

AT 0794961

BE 0794961

CH 0794961

DE 0794961

DK 0794961

ES 0794961

FI 0794961

FR 0794961

GB 0794961

GR 0794961

IE 0794961

IT 0794961

LU 0794961

MC 0794961

NL 0794961

PT 0794961

SE 0794961

 

AU 715,399

AU 735,174

AU 782,801

AU 730,948

 

JR 1998

 

NZ 336269

 

RU 2202371

 

ZA 97/10994

 

--------------------------------------------------------------------------------

(1) Indicated status reflects communications received by PRAECIS from foreign
patent agents as of April 14, 2004.

 

 

Pending Applications

 

AU 31301/00

AU 54008/01

AU 39667/99

AU 37642/99

AU 41883/01

 

EP 01204149.7

EP 97953188.6

EP 96942812.7

EP 02078871.7

EP 99922735.8

EP 99920059.5

EP 01913197.8

 

CZ PV 2066-99

 

DZ 970221

 

HR P970674A

 

HU 22857/99

 

IL 130,309

 

NZ 511431

NZ 507498

NZ 507504

 

PL P-334076

 

SK PV0793-99

 

TR 1382

 

UA 99073900

 

 

46

--------------------------------------------------------------------------------


 

Schedule 8.1 - Approval Milestone Payment

 

[*]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

 

47

--------------------------------------------------------------------------------


 

Schedule 14.3.2 Plenaxis Trademark Registrations and

Pending Applications in the Territory

 

 

I.                                         Registrations/applications owned by
PRAECIS

 

Country

 

Filing date

 

Application
number

 

Reg. date

 

Reg.
number

 

Status

 

COMMUNITY TRADE MARK

 

15/7/02

 

2775674

 

14/10/03

 

2775674

 

REGISTRATION

 

EGYPT

 

26/4/00

 

132426

 

 

 

 

 

APPLICATION

 

LEBANON

 

14/4/00

 

768863

 

14/4/00

 

83292

 

REGISTRATION

 

 

II.                                     Registrations/applications to be
assigned to PRAECIS by Sanofi-Synthelabo (information below as provided by
Sanofi-Synthelabo)

 

Country

 

Filing date

 

Application
number

 

Reg. date

 

Reg.
number

 

Status

 

ALBANIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

ARMENIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

AUSTRIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

AZERBAIJAN

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

BAHRAIN

 

16/05/01

 

2708/2000

 

 

 

 

 

PUBLICATION

 

BELARUS

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

BENELUX

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

BOSNIA-HERZEGOVINA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

BULGARIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

CROATIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

CYPRUS

 

07/11/00

 

58326

 

 

 

 

 

APPLICATION

 

CZECH REPUBLIC

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

DENMARK

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

ESTONIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

FRANCE

 

06/08/99

 

99807338

 

06/08/99

 

99807338

 

REGISTRATION

 

GEORGIA

 

10/10/00

 

743725

 

10/10/00

 

743725

 

REGISTRATION

 

GERMANY

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

HUNGARY

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

ICELAND

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

IRAN

 

16/12/00

 

7909861

 

28/04/01

 

93430

 

REGISTRATION

 

ISRAEL

 

09/11/00

 

143751

 

04/12/01

 

143751

 

REGISTRATION

 

ITALY

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

JORDAN

 

13/11/00

 

59905

 

10/07/02

 

59905

 

REGISTRATION

 

KAZAKHSTAN

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

KUWAIT

 

13/05/01

 

50028

 

 

 

 

 

PUBLICATION

 

 

 

48

--------------------------------------------------------------------------------


 

KYRGYZSTAN

 

10/10/00

 

743725

 

10/10/00

 

743725

 

REGISTRATION

 

LATVIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

LEBANON

 

09/11/00

 

09/11/00

 

 

 

85380

 

REGISTRATION

 

LITHUANIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

MACEDONIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

MALTA

 

06/11/00

 

32525

 

10/11/00

 

32525

 

REGISTRATION

 

MOLDOVA (REP)

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

NORWAY

 

10/10/00

 

743725

 

10/10/00

 

743725

 

REGISTRATION

 

OMAN

 

12/11/00

 

23971

 

 

 

 

 

APPLICATION

 

POLAND

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

PORTUGAL

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

QATAR

 

26/11/00

 

24290

 

 

 

 

 

APPLICATION

 

ROMANIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

RUSSIAN FEDERATION

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

SAUDI ARABIA

 

28/11/00

 

68200

 

28/11/00

 

617/70

 

REGISTRATION

 

SERBIA and MONTENEGRO

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

SLOVAKIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

SLOVENIA

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

SWITZERLAND

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

SYRIA

 

13/01/01

 

361890

 

05/02/01

 

75259

 

REGISTRATION

 

TAJIKISTAN

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

TURKEY

 

10/10/00

 

743725

 

10/10/00

 

743725

 

REGISTRATION

 

TURKMENISTAN

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

UKRAINE

 

10/10/00

 

743725

 

10/10/00

 

743725

 

REGISTRATION

 

UNITED ARAB EMIRATES

 

17/12/00

 

39911

 

 

 

 

 

PUBLICATION

 

UZBEKISTAN

 

10/10/00

 

743725

 

 

 

 

 

APPLICATION

 

YEMEN (REPUBLIC OF)

 

26/11/00

 

19327

 

09/09/01

 

14046

 

REGISTRATION

 

 

 

49

--------------------------------------------------------------------------------


 

Draft

 

Quality Assurance Agreement

 

 

Schedule 6 to the Licence, Supply and Distribution Agreement between

 

 

Schering AG

 

(„Schering”)

 

and

 

 

Praecis Pharmaceuticals Inc.

 

(“Praecis”)

 

 

50

--------------------------------------------------------------------------------


 

[*]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

 

51

--------------------------------------------------------------------------------


 

DRAFT

 

Schedule 7

 

Pharmacovigilance Agreement between Schering AG and Praecis for Plenaxis

 

[*]

 

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS (*) DENOTE SUCH OMISSIONS.

 

52

--------------------------------------------------------------------------------